



EXHIBIT 10.1




EXECUTION VERSION






APPLIED INDUSTRIAL TECHNOLOGIES, INC.


AMENDED AND RESTATED NOTE PURCHASE AND
PRIVATE SHELF AGREEMENT
$120,000,000 3.19% SERIES C SENIOR NOTES DUE JULY 1, 2022
$50,000,000 3.21% SERIES D SENIOR NOTES DUE OCTOBER 31, 2023
$25,000,000 3.08% SERIES E SENIOR NOTES DUE OCTOBER 30, 2024




Dated as of October 30, 2019









--------------------------------------------------------------------------------

















--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES
PURCHASER SCHEDULE
INFORMATION SCHEDULE


EXHIBIT A-1        --    FORM OF SERIES C NOTE
EXHIBIT A-2        --    FORM OF SERIES D NOTE
EXHIBIT A-3        --    FORM OF SERIES E NOTE
EXHIBIT A-4        --    FORM OF SHELF NOTE
EXHIBIT B        --    FORM OF DISBURSEMENT DIRECTION LETTER
EXHIBIT C        --    FORM OF REQUEST FOR PURCHASE
EXHIBIT D        --    FORM OF CONFIRMATION OF ACCEPTANCE
EXHIBIT E        --    FORM OF REAFFIRMATION OF GUARANTY
EXHIBIT F-1        --    FORM OF OPINION OF TRANSACTION PARTIES’
COUNSEL (SERIES A NOTES)
EXHIBIT F-2        --    FORM OF OPINION OF TRANSACTION PARTIES’
COUNSEL (SHELF NOTES)
EXHIBIT G        --    FORM OF GUARANTY OF PAYMENT OF DEBT
EXHIBIT H        --    FORM OF INDUCEMENT AGREEMENT


SCHEDULE 6B(1)    --    LIENS
SCHEDULE 8A    --    SUBSIDIARIES
SCHEDULE 8G    --    AGREEMENTS RESTRICTING INDEBTEDNESS





--------------------------------------------------------------------------------










APPLIED INDUSTRIAL TECHNOLOGIES, INC.
One Applied Plaza
Cleveland, Ohio 44115
As of October 30, 2019
PGIM, Inc. (“Prudential”)
Each of the Purchasers
named in the Purchaser Schedule
attached hereto as holders of
the Existing Notes (collectively,
the “Existing Holders”)
Each of the Purchasers
named in the Purchaser Schedule
attached hereto as purchasers of
Series E Notes (the “Effective Date Purchasers”)
Each other Prudential Affiliate (as hereinafter
defined) which becomes bound by certain
provisions of this Agreement (the “Agreement”) as hereinafter
provided (together with the Existing Holders and the
Effective Date Purchasers, collectively, the “Purchasers”)
Ladies and Gentlemen:
The undersigned, Applied Industrial Technologies, Inc., an Ohio corporation (the
“Company”), hereby agrees with Prudential, the Existing Holders, the Effective
Date Purchasers and the other Purchasers as follows:
INTRODUCTION
The Company, Prudential and the Existing Holders are parties to a Private Shelf
Agreement, dated as of November 27, 1996 (as amended by the letter amendment
dated as of January 30, 1998, the letter amendment dated as of November 5, 1998,
the letter amendment dated as of October 24, 2000, the letter amendment dated as
of November 14, 2003, the letter amendment dated as of February 25, 2004, the
letter amendment dated as of March 30, 2007, the letter amendment dated as of
February 16, 2010, the letter amendment dated as of February 4, 2013, the letter
amendment dated as of October 30, 2014, the letter amendment dated as of October
23, 2015, the letter amendment dated as of December 23, 2015, the letter
amendment dated as of January 31, 2018 and the letter amendment dated June 29,
2018, the “Existing Agreement”). Under the Existing Agreement, the Company has
issued and sold, and certain of the Existing Holders have purchased the
following senior notes of the Company:
(i)    A Series of its senior promissory notes (the “Series C Notes”) in the
original
aggregate principal amount of $120,000,000, all of which is outstanding, dated
the date of issue



--------------------------------------------------------------------------------



thereof, maturing July 1, 2022, bearing interest on the unpaid balance thereof
from the date thereof until the principal thereof shall have become due and
payable at the rate of 3.19% per annum (or the rate of interest otherwise
specified therein) and on overdue payments at the rate per annum from time to
time equal to the Default Rate, and substantially in the form of Exhibit A-1
attached hereto. The terms “Series C Note” and “Series C Notes” as used herein
shall include each Series C Note delivered pursuant to any provision of the
Existing Agreement or this Agreement and each Series C Note delivered in
substitution or exchange for any such Series C Note pursuant to any such
provision; and
(ii)    A Series of its senior promissory notes (the “Series D Notes”) in the
original aggregate principal amount of $50,000,000, all of which is outstanding,
dated the date of issue thereof, maturing October 31, 2023, bearing interest on
the unpaid balance thereof from the date thereof until the principal thereof
shall have become due and payable at the rate of 3.21% per annum (or the rate of
interest otherwise specified therein) and on overdue payments at the rate per
annum from time to time equal to the Default Rate, and substantially in the form
of Exhibit A-2 attached hereto. The terms “Series D Note” and “Series D Notes”
as used herein shall include each Series C Note delivered pursuant to any
provision of the Existing Agreement or this Agreement and each Series D Note
delivered in substitution or exchange for any such Series D Note pursuant to any
such provision.
The Company, Prudential, the Existing Holders and the Effective Date Purchasers
desire to enter into this Agreement so as to, among other things (i) amend and
restate the Existing Agreement to read as set forth herein, (ii) provide for the
Series C Notes and Series D Notes to be outstanding under and subject to the
terms of this Agreement and (iii) provide for the issuance and sale of the
Series E Notes. Effective upon the execution and delivery hereof by the Company,
Prudential, the Existing Holders and the Effective Date Purchasers agree that
(a) the Existing Agreement shall be amended and restated in its entirety to read
as set forth in this Agreement and (b) each of the Series C Notes and Series D
Notes shall be deemed to be outstanding under this Agreement and be entitled to
the benefits hereof.
Accordingly, effective upon the satisfaction of the conditions set forth in
paragraph 3A hereof, the parties hereto agree that the Existing Agreement is
amended and restated in its entirety to read as set forth in this Agreement and
that each of the Series C Notes and Series D Notes shall be deemed to be
outstanding under this Agreement and be entitled to the benefits hereof and all
references therein to the “Agreement” as defined in any Series C Note or Series
D Note, shall be deemed to be a reference to this Agreement.
1.    AUTHORIZATION OF ISSUE OF NOTES.
1A. Authorization of Issue of Series E Notes. The Company will authorize the
issuance of its senior unsecured promissory notes in the aggregate principal
amount of $25,000,000 (the “Series E Notes”), to be dated the date of issue
thereof, to mature October 30, 2024, to bear interest on the unpaid balance
thereof from the date thereof until the principal thereof shall have become due
and payable at the rate of 3.08% per annum (provided that, during any period
when an Event of Default shall be in existence, at the election of the Required
Holder(s) of the Series E Notes the outstanding principal balance of the Series
E Notes shall bear interest from and after the date of such Event of Default and
until such Event of Default ceases to
2



--------------------------------------------------------------------------------





be in existence at the rate per annum from time to time equal to the Default
Rate) and on overdue payments at the rate per annum from time to time equal to
the Default Rate, and to be substantially in the form of Exhibit A-3 attached
hereto. The terms “Series E Note” and “Series E Notes” as used herein shall
include each such Series E Note delivered pursuant to any provision of this
Agreement and each such Series E Note delivered in substitution or exchange for
any other Series E Note pursuant to any such provision.
1B.    Authorization of Issue of Shelf Notes. The Company will authorize the
issue of its senior promissory notes (herein called the “Shelf Notes”) in the
aggregate principal amount of $270,000,000, to be dated the date of issue
thereof, to mature, in the case of each Shelf Note so issued, no more than
fifteen (15) years after the issuance thereof, to have an average life, in the
case of each Note so issued, of no more than fifteen (15) years after the date
of original issuance thereof, to bear interest on the unpaid balance thereof
from the date thereof at the rate per annum (and to have such other particular
terms consistent with the terms of this Agreement) as shall be set forth in the
Confirmation of Acceptance with respect to such Shelf Note delivered pursuant to
paragraph 2F, and to be substantially in the form of Exhibit A-4 attached
hereto. The terms “Shelf Note” and “Shelf Notes” as used herein shall include
each Shelf Note delivered pursuant to any provision of this Agreement and each
Shelf Note delivered in substitution or exchange for any such Shelf Note
pursuant to any such provision. The terms “Note” or “Notes” as used herein shall
include each Shelf Note (whether designated a Series A Note, Series B Note or
Series C Note, etc.) delivered pursuant to any provision of this Agreement and
each Note delivered in substitution or exchange for any such Note pursuant to
any such provision. Notes which have (i) the same final maturity, (ii) the same
principal prepayment dates, (iii) the same principal prepayment amounts (as a
percentage of the original principal amount of each Note), (iv) the same
interest rate, (v) the same interest payment periods, and (vi) which are
otherwise designated a “Series” hereunder or in the Confirmation of Acceptance
whether or not the foregoing conditions are satisfied, are herein called a
“Series” of Notes.
2.    PURCHASE AND SALE OF NOTES.
2A.    Purchase and Sale of Series E Notes. The Company hereby agrees to sell to
each Effective Date Purchaser and, subject to the terms and conditions herein
set forth, each Effective Date Purchaser agrees to purchase from the Company the
aggregate principal amount of Series E Notes set forth opposite such Effective
Date Purchaser’s name in the Purchaser Schedule attached hereto at l00% of such
aggregate principal amount. On October 30, 2019 (herein called the “Effective
Date”), the Company will tender to each Effective Date Purchaser, at the offices
of Schiff Hardin LLP at 233 South Wacker Drive, Suite 7100, Chicago, Illinois
60606, one or more Series E Notes to be purchased by such Effective Date
Purchaser registered in the name of such Effective Date Purchaser, or, at such
Effective Date Purchaser’s option, in the name of its nominee, evidencing the
aggregate principal amount of Series E Notes to be purchased by such Effective
Date Purchaser and in the denomination or denominations specified with respect
to such Effective Date Purchaser in the Purchaser Schedule against payment of
the purchase price thereof by transfer of immediately available funds for credit
to the account or accounts as shall be specified in a letter on the Company’s
letterhead, in substantially the form of Exhibit B attached hereto, from the
Company to the Effective Date Purchasers delivered prior to the Effective Date.
3



--------------------------------------------------------------------------------





2B.    Facility. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties set forth herein, Prudential is
willing to consider, in its sole discretion and within limits which may be
authorized for purchase by Prudential and Prudential Affiliates from time to
time, the purchase of Shelf Notes pursuant to this Agreement. The willingness of
Prudential to consider such purchase of Shelf Notes is herein called the
“Facility”. At any time, the aggregate principal amount of Notes referred to in
paragraph 1B, minus the aggregate outstanding principal amount of Notes pursuant
to this Agreement, minus the aggregate principal amount of Accepted Notes which
have not yet been purchased and sold hereunder prior to such time, is herein
called the “Available Facility Amount” at such time. NOTWITHSTANDING THE
WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES, THIS AGREEMENT
IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY
PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE
SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC
PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A
COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.
2C.    Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earliest of (i) October 30, 2022, (ii) the 30th day after
Prudential shall have given to the Company, or the Company shall have given to
Prudential, a written notice stating that it elects to terminate the issuance
and sale of Shelf Notes pursuant to this Agreement (or if such 30th day is not a
Business Day, the Business Day next preceding such 30th day), (iii) the
termination of the Facility under paragraph 7A of this Agreement, and (iv) the
acceleration of any Note under paragraph 7A of this Agreement. The period during
which Shelf Notes may be issued and sold pursuant to this Agreement is herein
called the “Issuance Period”.


2D.    Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by telecopier and confirmed by nationwide overnight
delivery service, and shall (i) specify the aggregate principal amount of Shelf
Notes covered thereby, which shall not be less than $5,000,000 and shall not be
greater than the Available Facility Amount at the time such Request for Purchase
is made, (ii) specify the principal amounts, final maturities, principal
prepayment dates and amounts and interest payment periods (semi-annually or
quarterly in arrears) of the Shelf Notes covered thereby, (iii) specify the use
of proceeds of such Shelf Notes, (iv) specify the proposed day for the closing
of the purchase and sale of such Shelf Notes, which shall be a Business Day
during the Issuance Period not more than thirty (30) days after the making of
such Request for Purchase, (v) specify the number of the account and the name
and address of the depository institution to which the purchase prices of such
Shelf Notes are to be transferred on the Private Shelf Closing Day for such
purchase and sale, (vi) certify that the representations and warranties
contained in paragraph 8 hereof are true on and as of the date of such Request
for Purchase except to the extent of changes caused by the transactions herein
contemplated and that there exists on the date of such Request for Purchase no
Event of Default or Default (and that no Event of Default or Default shall arise
as the result of the purchase and sale of such Shelf Notes), and (vii) be
substantially in the form of Exhibit C attached hereto. Each Request for
Purchase shall be in writing and shall be deemed made when received by
Prudential.
4





--------------------------------------------------------------------------------





2E.    Rate Quotes. As soon as practicable and in any event not later than five
(5) Business Days after the Company shall have given Prudential a Request for
Purchase pursuant to paragraph 2D, Prudential may, but shall be under no
obligation to, provide (by telephone and promptly thereafter confirmed by
telecopier, in each case no earlier than 9:30 A.M. and no later than 1:30 P.M.
New York City local time) interest rate quotes for the several principal
amounts, maturities, prepayment schedules and interest payment periods of Shelf
Notes specified in such Request for Purchase. Each quote shall represent the
interest rate per annum payable on the outstanding principal balance of such
Shelf Notes until such balance shall have become due and payable, at which a
Prudential Affiliate would be willing to purchase such Shelf Notes at 100% of
the principal amount thereof. Such rate quotes shall be made and determined by
Prudential in accordance with the internal methods and procedures then used by
Prudential to price comparable transactions with companies similarly situated
with similar credit risks.


2F.    Acceptance. Within the Acceptance Window with respect to any interest
rate quotes provided pursuant to paragraph 2E, the Company may, subject to the
terms of paragraph 2G, elect to accept such interest rate quotes as to not less
than $5,000,000 aggregate principal amount of the Shelf Notes specified in the
applicable Request for Purchase. Such election shall be made by an Authorized
Officer of the Company notifying Prudential by telephone or telecopier within
the Acceptance Window (but not earlier than 9:30 A.M. or later than 2:00 P.M.,
New York City local time) that the Company elects to accept such interest rate
quotes, specifying the Shelf Notes (each such Shelf Note being herein called an
“Accepted Note”) as to which such acceptance (herein called an “Acceptance”)
relates. The day the Company notifies Prudential of an Acceptance with respect
to any Accepted Notes is herein called the “Acceptance Day” for such Accepted
Notes. Any interest rate quotes as to which Prudential does not receive an
Acceptance within the Acceptance Window shall expire, and no purchase or sale of
Shelf Notes hereunder shall be made based on such expired interest rate quotes.
Subject to paragraph 2G and the other terms and conditions hereof, the Company
agrees to sell to Prudential or a Prudential Affiliate, and Prudential agrees to
purchase, or to cause the purchase by a Prudential Affiliate of, the Accepted
Notes at 100% of the principal amount of such Notes. As soon as practicable
following the Acceptance Day, the Company, Prudential and each Prudential
Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit D attached
hereto (herein called a “Confirmation of Acceptance”). If the Company should
fail to execute and return the applicable Confirmation of Acceptance to
Prudential within three Business Days following receipt of a Confirmation of
Acceptance with respect to any Accepted Notes, Prudential may at its election at
any time prior to its receipt thereof cancel the closing with respect to such
Accepted Notes by so notifying the Company in writing.


2G.    Market Disruption. Notwithstanding the provisions of paragraph 2F, if
Prudential shall have provided interest rate quotes pursuant to paragraph 2F and
thereafter, prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with paragraph 2F, the domestic
market for U.S. Treasury securities, derivatives or other financial instruments
shall have closed or there shall occur a general suspension, material
limitation, or significant disruption of trading in securities generally on the
New York Stock Exchange or in the domestic market for U.S. Treasury securities,
derivatives or other financial
5



--------------------------------------------------------------------------------





instruments, then such interest rate quotes shall expire, and no purchase or
sale of Shelf Notes hereunder shall be made based on such expired interest rate
quotes. If the Company thereafter notifies Prudential of the Acceptance of any
such interest rate quotes, such Acceptance shall be ineffective for all purposes
of this Agreement, and Prudential shall promptly notify the Company that the
provisions of this paragraph 2G are applicable with respect to such Acceptance.


2H.    Private Shelf Closing. Not later than 11:30 A.M. (New York City local
time) on the Private Shelf Closing Day for any Accepted Notes, the Company will
deliver to each Purchaser listed in the Confirmation of Acceptance relating
thereto at the offices of Prudential Private Capital, Two Prudential Plaza,
Suite 5600, Chicago, Illinois 60601, Attention: Law Department, or at such other
place as Prudential may have directed, the Accepted Notes to be purchased by
such Purchaser in the form of a single Accepted Note for the Accepted Notes
which have exactly the same terms (or such greater number of Notes in authorized
denominations as such Purchaser may request) dated the Private Shelf Closing Day
and registered in such Purchaser’s name (or in the name of its nominee), against
payment of the purchase price thereof by transfer of immediately available funds
for credit to the Company’s account specified in the Request for Purchase of
such Shelf Notes. If the Company fails to tender to any Purchaser the Accepted
Notes to be purchased by such Purchaser on the scheduled Private Shelf Closing
Day for such Accepted Notes as provided above in this paragraph 2H, or any of
the conditions specified in paragraph 3A shall not have been fulfilled by the
time required on such scheduled Private Shelf Closing Day, the Company shall,
prior to 1:00 P.M., New York City local time, on such scheduled Private Shelf
Closing Day notify such Purchaser in writing whether (x) such closing is to be
rescheduled (such rescheduled date to be a Business Day during the Issuance
Period not less than one Business Day and not more than 30 Business Days after
such scheduled Private Shelf Closing Day (the “Rescheduled Closing Day”)) and
certify to such Purchaser that the Company reasonably believes that it will be
able to comply with the conditions set forth in paragraph 3 on such Rescheduled
Closing Day and that the Company will pay the Delayed Delivery Fee, if any, in
accordance with paragraph 2I(2) or (y) such closing is to be cancelled as
provided in paragraph 2I(3). In the event that the Company shall fail to give
such notice referred to in the preceding sentence, such Purchaser may at its
election, at any time after 1:00 P.M., New York City local time, on such
scheduled Private Shelf Closing Day, notify the Company in writing that such
closing is to be cancelled as provided in paragraph 2I(3). Notwithstanding
anything to the contrary contained in this Agreement, the Company may not elect
to reschedule a closing with respect to any given Accepted Notes on more than
one occasion, unless Prudential shall have otherwise consented in writing which
consent shall not be unreasonably denied.


2I.    Fees.
2I(1). Issuance Fee. On each Closing Day (other than the Effective Date), the
Company agrees to pay Prudential in immediately available funds a fee (the
“Issuance Fee”) in an amount equal to 0.10% of the aggregate principal amount of
Notes sold on such Closing Day.
2I(2). Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Private Shelf
Closing Day for such Accepted Note, the Company will pay to each Purchaser which
shall have agreed to purchase such Accepted Note (a) on the Cancellation Date or
actual closing date of such purchase and sale and
6





--------------------------------------------------------------------------------



(b) if earlier, the next Business Day following 90 days after the Acceptance Day
for such Accepted Note and on each Business Day following 90 days after the
prior payment hereunder, a fee (the “Delayed Delivery Fee”) calculated as
follows:
(BEY - MMY) X DTS/360 X Full Price
where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Notes having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days (a new alternative
investment being selected by Prudential each time such closing is delayed);
“DTS” means Days to Settlement, i.e., the number of actual days elapsed from and
including the original Private Shelf Closing Day with respect to such Accepted
Note (in the case of the first such payment with respect to such Accepted Note)
or from and including the date of the immediately preceding payment (in the case
of any subsequent delayed delivery fee payment with respect to such Accepted
Note) to but excluding the date of such payment; and “Full Price” means the
principal amount, i.e., the principal amount of the Accepted Note for which such
calculation is being made. In no case shall the Delayed Delivery Fee be less
than zero. Nothing contained herein shall obligate any Purchaser to purchase any
Accepted Note on any day other than the Private Shelf Closing Day for such
Accepted Note, as the same may be rescheduled from time to time in compliance
with paragraph 2H.
2I(3). Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2F or the penultimate
sentence of paragraph 20 that the closing of the purchase and sale of such
Accepted Note is to be canceled, or if the closing of the purchase and sale of
such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being the “Cancellation Date”), the Company
will pay to each Purchaser which shall have agreed to purchase such Accepted
Note on the Cancellation Date in immediately available funds an amount (the
“Cancellation Fee”) calculated as follows:
PI X Full Price
where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Note(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “Full Price”
has the meaning set forth in paragraph 2I(2), above. The foregoing bid and ask
prices shall be as reported by TradeWeb LLC (or, if such data for any reason
ceases to be available through TradeWeb LLC, any publicly available source of
similar market data selected by Prudential). Each price shall be based on a U.S.
Treasury security having a par value of $100.00 and shall be rounded to the
second decimal place. If the Price Increase is zero or negative, there will be
no Cancellation Fee.





--------------------------------------------------------------------------------



3.    CONDITIONS OF CLOSING. The effectiveness of this Agreement and any
Purchaser’s obligation to purchase and pay for any Notes, is subject in each
case to the satisfaction, on or before the applicable Closing Day for such
Notes, of the conditions set forth in paragraph 3A.
3A(1). Certain Documents. Such Purchaser, or, in the case of the Effective Date,
Prudential, the Existing Holders and the Effective Date Holders, shall have
received original counterparts or, if satisfactory to such Person, certified or
other copies of all of the following, each duly executed and delivered by the
party or parties thereto, in form and substance satisfactory to such Person
dated the date of the applicable Closing Day unless otherwise indicated, and, on
the applicable Closing Day, in full force and effect with no event having
occurred and being then continuing that would constitute a default thereunder or
constitute or provide the basis for the termination thereof:
(i)the Note(s) to be purchased by such Purchaser on such Closing Day in the form
of Exhibit A-3 or Exhibit A-4 hereto, as applicable;


(ii)a Guaranty of Payment of Debt substantially in the form of Exhibit G to this
Agreement made by each Person which, as of the Effective Date, is a borrower,
co-borrower, obligor or co-obligor under, or is obligated under a Guarantee with
respect to any Debt outstanding or incurrable under, the Credit Agreement in
favor of the holders of the Notes (together with any other Guarantee pursuant to
which the Notes are guarantied and with any joinder to any such Guaranty of
Payment of Debt or any such other Guarantee, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the provisions thereof, the “Guaranty of Payment of Debt”);


(iii)on any Closing Day other than the Effective Date, a Reaffirmation of
Guaranty of Payment of Debt (each such Reaffirmation of Guaranty of Payment of
Debt, as the same may be amended, restated, supplemented or otherwise modified
from time to time, a “Reaffirmation of Guaranty”) in the form of Exhibit E
hereto made by each Person which is a Guarantor as of such Closing Day;


(iv)a Secretary’s Certificate signed by the Secretary or Assistant Secretary and
one other officer of the Company (and, on the Effective Date, each Guarantor)
certifying, among other things (a) as to the name, titles and true signatures of
the officers of such Person authorized to sign the Transaction Documents to
which such Person is a party being delivered on such Closing Day and the other
documents to be delivered in connection with this Agreement, (b) that attached
thereto is a true, accurate and complete copy of the certificate of
incorporation or other formation document of such Person, certified by the
Secretary of State of the state of organization of such Person as of a recent
date, (c) that attached thereto is a true, accurate and complete copy of the
by-laws, operating agreement or other organizational document of such Person
which were duly adopted and are in effect as of such Closing Day and have been
in effect immediately prior to and at all times since the adoption of the
resolutions referred
8



--------------------------------------------------------------------------------





to in clause (d) below, and (d) that attached thereto is a true, accurate and
complete copy of the resolutions of the board of directors or other managing
body of such Person, duly adopted at a meeting or by unanimous written consent
of such board of directors or other managing body, authorizing the execution,
delivery and performance of the Transaction Documents to which such Person is a
party being delivered on such Closing Day and the other documents to be
delivered in connection with this Agreement, and that such resolutions have not
been amended, modified, revoked or rescinded, and are in full force and effect
and are the only resolutions of the shareholders, partners or members of such
Person or of such board of directors or other managing body or any committee
thereof relating to the subject matter thereof; provided, however, that with
respect to any Closing Day subsequent to the Effective Date, if none of the
matters certified to in the certificate delivered by the Company under this
clause (iv) on any prior Closing Day have changed and the resolutions referred
to in sub-clause (d) of this clause (iv) authorize the execution and delivery of
the Notes and other Transaction Documents being delivered on such subsequent
Closing Day, then such Person may, in lieu of the certificate described above,
deliver a Secretary’s Certificate signed by its Secretary or Assistant Secretary
certifying that there have been no changes to the matters certified to in the
certificate delivered by such Person delivered on such prior Closing Day under
this clause (iv);


(v)    a certificate of corporate or other type of entity and tax good standing
for the Company and each Guarantor from the Secretary of State of the state of
organization of the Company and each such Guarantor, in each case dated as of a
recent date; and


(vi)    such other certificates, documents and agreements as such Purchaser may
reasonably request.
3A(2). Opinion of Prudential’s Special Counsel. Such Purchaser shall have
received from Schiff Hardin LLP, or such other counsel who is acting as special
counsel for such Purchaser in connection with the purchase of such Notes, a
favorable opinion satisfactory to such Purchaser as to such matters incident to
the matters herein contemplated as it may reasonably request.
3A(3). Opinion of Company’s Counsel. Such Purchaser shall have received from
Calfee, Halter & Griswold LLP, special counsel to the Company and those
Guarantors organized under the laws of Delaware or Ohio (or such other counsel
designated by the Company and acceptable to such Purchaser), a favorable opinion
satisfactory to such Purchaser, dated such Closing Day, and substantially in the
form of Exhibit F-1 attached hereto (in the case of the Closing Day for the
Series E Notes) or Exhibit F-2 attached hereto (in the case of any other Closing
Day) and as to such other matters as such Purchaser may reasonably request. The
Company, by its execution hereof, hereby requests and authorizes such special
counsel to render such opinions and to allow such Purchaser to rely on such
opinions, agrees that the issuance and sale of any Notes will constitute a
reconfirmation of such request and authorization, and understands and agrees
that each Purchaser receiving such an opinion will be relying, and is hereby
authorized to rely, on such opinion.
9



--------------------------------------------------------------------------------





3A(4). Representations and Warranties; No Default; Satisfaction of Conditions.
The representations and warranties contained in paragraph 8 and in the other
Transaction Documents shall be true on and as of such Closing Day (except to the
extent a representation relates to a prior date in which case such
representation shall be true as of such prior date), both before and immediately
after giving effect to the issuance of the Notes to be issued on such Closing
Day and to the consummation of any other transactions contemplated hereby and by
the other Transaction Documents to take place on or about the Closing Day; there
shall exist on such Closing Day no Event of Default or Default, both before and
immediately after giving effect to the issuance of the Notes to be issued on
such Closing Day and to the consummation of any other transactions contemplated
hereby and by the other Transaction Documents (and, to the extent there were no
Notes outstanding at any point during the 12 month period ending on such Closing
Day, assuming that the provisions of paragraph 6 applied during such 12 month
period); the Company and each Guarantor shall have performed all agreements and
satisfied all conditions required under this Agreement or the other Transaction
Documents to be performed or satisfied on or before such Closing Day; and the
Company and each Guarantor shall have delivered to such Purchaser an Officer’s
Certificate, dated such Closing Day, to each such effect.
3A(5). Purchase Permitted by Applicable Laws. The purchase of and payment for
the Notes to be purchased by such Purchaser on such Closing Day on the terms and
conditions herein provided (including the use of the proceeds of such Notes by
the Company) shall not violate any applicable law or governmental regulation
(including, without limitation, Section 5 of the Securities Act or Regulation T,
U or X of the Board of Governors of the Federal Reserve System) and shall not
subject such Purchaser to any tax (other than ordinary income taxes), penalty,
liability or other onerous condition under or pursuant to any applicable law or
governmental regulation, and such Purchaser shall have received such factual
certificates or other evidence as it may request to establish compliance with
this condition. All necessary authorizations, consents, approvals, exceptions or
other actions by or notices to or filings with any court or administrative or
governmental body or other Person required in connection with the execution,
delivery and performance of this Agreement, the Notes to be issued on such
Closing Day or the other Transaction Documents or the consummation of the
transactions contemplated hereby or thereby shall have been issued or made,
shall be final and in full force and effect and shall be in form and substance
satisfactory to such Purchaser.
3A(6). Payment of Fees. The Company shall have paid to Prudential and such
Purchaser in immediately available funds any fees due it pursuant to or in
connection with this Agreement, including any Issuance Fee due pursuant to
paragraph 2I(1) and any Delayed Delivery Fee due pursuant to paragraph 2I(2).
3A(7). Fees and Expenses. Without limiting the provisions of paragraph 11B
hereof, the Company shall have paid the reasonable fees, charges and
disbursements of any special counsel to the Purchasers in connection with this
Agreement or the transactions contemplated hereby.
3A(8). Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
thereto shall be satisfactory in substance and form to such Purchaser, and such
Purchaser shall have received all
10



--------------------------------------------------------------------------------





such counterpart originals or certified or other copies of such documents as it
may reasonably request.
3A(9). Sale of Notes of Same Series to Other Purchasers. The Company shall have
tendered to the other Purchasers (if any) the Notes of the same Series to be
purchased by them at the closing.
4.    PREPAYMENTS. The Notes shall be subject to prepayment with respect to the
required prepayments specified in paragraph 4A and under the circumstances
specified in paragraphs 4B and 4E.
4A.Required Prepayment of Notes.
4A(1). Required Prepayments of Series C Notes. Until the Series C Notes shall be
paid in full, the principal amounts specified in the Series C Notes, together
with interest thereon to the prepayment dates, shall become due on the
prepayment dates specified in the Series C Notes (provided that upon any
prepayment of the Series C Notes pursuant to paragraph 4B the principal amount
of each required prepayment of the Series C Notes becoming due under this
paragraph 4A(1) on and after the date of such prepayment shall be reduced in the
same proportion as the aggregate unpaid principal amount of the Series C Notes
is reduced as a result of such prepayment). The remaining outstanding principal
amount of the Series C Notes, together with any accrued and unpaid interest
thereon, shall become due on July 1, 2022, the maturity date of the Series C
Notes.
4A(2). Required Prepayments of Series D Notes. Until the Series D Notes shall be
paid in full, the principal amounts specified in the Series D Notes, together
with interest thereon to the prepayment dates, shall become due on the
prepayment dates specified in the Series D Notes (provided that upon any
prepayment of the Series D Notes pursuant to paragraph 4B the principal amount
of each required prepayment of the Series D Notes becoming due under this
paragraph 4A(2) on and after the date of such prepayment shall be reduced in the
same proportion as the aggregate unpaid principal amount of the Series D Notes
is reduced as a result of such prepayment). The remaining outstanding principal
amount of the Series D Notes, together with any accrued and unpaid interest
thereon, shall become due on October 31, 2023, the maturity date of the Series D
Notes.
4A(3). Required Prepayments of Series E Notes. The outstanding principal amount
of the Series E Notes, together with any accrued and unpaid interest thereon,
shall become due on October 30, 2024, the maturity date of the Series E Notes.
4A(4). Required Prepayments of Shelf Notes. Until each respective Series of
Shelf Notes shall be paid in full, each respective Series of Shelf Notes shall
be subject to such required prepayments, if any, as are specified for such
Series of Shelf Notes in accordance with the provisions of paragraph 2D hereof.
Any prepayment made by the Company pursuant to any other provision of this
paragraph 4 shall not reduce or otherwise affect its obligation to make any
prepayment as specified in the respective Series of Shelf Notes.


4B.    Optional Prepayment with Yield-Maintenance Amount. Subject to the
limitations set forth below, the Notes of each Series shall be subject to
prepayment, in whole at
11



--------------------------------------------------------------------------------





any time or from time to time in part (in $100,000 increments and not less than
$2,000,000 per occurrence), at the option of the Company, at 100% of the
principal amount so prepaid plus interest thereon to the prepayment date and the
Yield-Maintenance Amount, if any, with respect to each Note so prepaid; provided
that during any period when an Event of Default has occurred and is continuing,
any optional prepayment of Notes pursuant to this paragraph 4B shall be applied
pro rata to all outstanding Notes of all Series. Any partial prepayment of the
Notes of any Series pursuant to this paragraph 4B shall be applied, at the
election of the Company (which election shall be specified in the notice of
prepayment given pursuant to paragraph 4C below), (a) in satisfaction of the
required payments of principal in the inverse order of their scheduled due
dates, (b) in satisfaction of the required payment of principal (including the
principal due on the applicable maturity date) on a pro rata basis, or (c) in
satisfaction of the required payments of principal in the direct order of their
scheduled due dates.


4C.    Notice of Optional Prepayment. The Company shall give to the holder of
each Note of a Series irrevocable written notice of any optional prepayment
pursuant to paragraph 4B with respect to such Series not less than 15 days prior
to the prepayment date, specifying (i) such prepayment date, (ii) the aggregate
principal amount of the Notes of such Series to be prepaid on such date, (iii)
the principal amount of the Notes of such holder to be prepaid on that date, and
(iv) stating that such optional prepayment is to be made pursuant to paragraph
4B. Notice of optional prepayment having been given as aforesaid, the principal
amount of the Notes specified in such notice, together with interest thereon to
the prepayment date and together with the Yield-Maintenance Amount, if any, with
respect thereto, shall become due and payable on such prepayment date.


4D.    Partial Payments Pro Rata. In the case of each prepayment pursuant to
paragraphs 4A or 4B of less than the entire unpaid principal amount of all
outstanding Notes of any Series, the amount to be prepaid shall be applied pro
rata to all outstanding Notes of such Series according to the respective unpaid
principal amounts thereof.


4E.    Retirement of Notes. The Company shall not, and shall not permit any of
its Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than (i) by prepayment pursuant
to paragraphs 4A or 4B or (ii) upon acceleration of such final maturity pursuant
to paragraph 7A), or purchase or otherwise acquire, directly or indirectly,
Notes of any Series held by any holder unless the Company or such Subsidiary or
Affiliate shall have offered to prepay or otherwise retire or purchase or
otherwise acquire, as the case may be, the same proportion of the aggregate
principal amount of Notes of such Series held by each other holder of Notes of
such Series at the time outstanding upon the same terms and conditions; provided
that during any period when an Event of Default has occurred and is continuing,
any offer to prepay or otherwise retire Notes pursuant to this paragraph 4E
shall be made pro rata to all outstanding Notes of all Series. Any Notes so
prepaid or otherwise retired or purchased or otherwise acquired by the Company
or any of its Subsidiaries or Affiliates shall not be deemed to be outstanding
for any purpose under this Agreement, except as provided in paragraph 4D.
Notwithstanding the foregoing, in the event that (i) the Company at any time
requests in writing the approval by the holders of the Notes of a merger,
acquisition, recapitalization or reorganization, the consummation of which would
result in an Event of Default or Default hereunder, and (ii) the Required
Holders shall have failed to grant such approval within ninety (90) days of the
date of such written request, then the
12



--------------------------------------------------------------------------------





Company may, subject to the terms of the first sentence of this paragraph 4E and
simultaneously with the consummation of such prohibited transaction, prepay the
Notes of the nonconsenting holders at 100% of the principal amount so prepaid
plus interest thereon to the prepayment date and the Yield-Maintenance Amount,
if any, with respect to such Note within one hundred fifty (150) days of the
date of the written request, without any requirement to also prepay other
holders.
5.    AFFIRMATIVE COVENANTS. During the Issuance Period and so long thereafter
as any Note is outstanding or unpaid, the Company covenants as follows:
5A. Financial Statements. The Company covenants that it will deliver to each
Significant Holder:
(i)as soon as practicable and in any event within 60 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year,
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries for the period from the beginning of the current
fiscal year to the end of such quarterly period, and a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such quarterly
period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year, all in reasonable detail,
prepared in accordance with generally accepted accounting principles applicable
to quarterly financial statements and certified by an authorized financial
officer of the Company as fairly presenting in all material respects, the
financial position of the Company and its Subsidiaries and their results of
operations and cash flows, subject to changes resulting from year-end
adjustments; provided, however, that delivery (which may be by delivery of an
electronic version or by providing notice and free access to a version that may
be downloaded from the Company’s website) within the time period specified above
pursuant to clause (iii) below of copies of the Quarterly Report on Form 10-Q of
the Company for such quarterly period filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this clause (i);
(ii)as soon as practicable and in any event within 120 days after the end of
each fiscal year, consolidated statements of income, stockholders’ equity, and
cash flows of the Company and its Subsidiaries for such year, and a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such year,
setting forth in each case in comparative form corresponding consolidated
figures from the preceding annual audit, all in reasonable detail and
satisfactory in form to the Required Holder(s) and, reported on by independent
public accountants of recognized national standing selected by the Company whose
report shall be unqualified and without limitation as to scope of the audit and
satisfactory in substance to the Required Holder(s); provided, however, that
delivery (which may be by delivery of an electronic version or by providing
notice and free access to a version that may be downloaded from the Company’s
website) within the time period specified above pursuant to clause (iii) below
of copies of the Annual Report on Form 10-K of the Company for such fiscal year


13



--------------------------------------------------------------------------------





filed with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this clause (ii);


(iii)    promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as it shall send to its public
stockholders and copies of all registration statements (without exhibits) and
all reports which it files with the Securities and Exchange Commission (or any
governmental body or agency succeeding to the functions of the Securities and
Exchange Commission), excluding registration statements on Form S-8; provided,
however, that the delivery requirement with respect to any such financial
statements, proxy statements, notices and reports may be satisfied by delivery
of an electronic version or by providing notice and access to a version that may
be downloaded from the Company’s website;


(iv)    promptly upon receipt thereof, a copy of each other report submitted to
the Company or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Company or any
Subsidiary;


(v)    within ten days following the date on which the Company’s auditors resign
or the Company elects to change auditors, as the case may be, notification
thereof, together with such supporting information as the Required Holders may
request; and


(vi)    with reasonable promptness, such other financial data as such
Significant Holder may reasonably request.
Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each Significant Holder an Officer’s
Certificate demonstrating (with computations in reasonable detail) compliance by
the Company and its Subsidiaries with the provisions of paragraph 6 and stating
that, to the best of their knowledge based upon reasonable inquiry, there exists
no Event of Default or Default, or, if any Event of Default or Default exists,
specifying the nature and period of existence thereof and what action the
Company proposes to take with respect thereto. Together with each delivery of
financial statements required by clause (ii) above, the Company will deliver to
each Significant Holder a report of such accountants stating that, in making the
audit necessary for their report on such financial statements, they have
obtained no knowledge of any Event of Default or Default, or, if they have
obtained knowledge of any Event of Default or Default, specifying the nature and
period of existence thereof. Such accountants, however, shall not be liable to
anyone by reason of their failure to obtain knowledge of any Event of Default or
Default which would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards.
The Company also covenants that immediately after any Responsible Officer
obtains knowledge of an Event of Default or Default, it will deliver to each
Significant Holder an Officer’s Certificate specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto.
14



--------------------------------------------------------------------------------





5B.    Information Required by Rule 144A. The Company covenants that it will,
upon the request of the holder of any Note, provide such holder, and any
qualified institutional buyer designated by such holder, such financial and
other information as such holder may reasonably determine to be necessary in
order to permit compliance with the information requirements of Rule 144A under
the Securities Act in connection with the resale of Notes, except at such times
as the Company is subject to the reporting requirements of section 13 or 15(d)
of the Exchange Act For the purpose of this paragraph 5B, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.


5C.    Inspection of Property. The Company covenants that it will permit any
Person designated by any Significant Holder in writing, at such Significant
Holder’s expense, to visit and inspect any of the properties of the Company and
its Subsidiaries, to discuss the affairs, finances and accounts of any of such
corporations with the principal officers of the Company and its independent
public accountants and, if a Default or Event of Default shall be continuing, to
examine the corporate books and financial records of the Company and its
Subsidiaries and obtain copies thereof or extracts therefrom, all at such
reasonable times as the Company and such Significant Holder shall agree but in
any event within three Business Days from request of any Purchaser and during
normal business hours.


5D.    Covenant to Secure Notes Equally. The Company covenants that, if it or
any Subsidiary shall create or assume any Lien upon any of its property or
assets, whether now owned or hereafter acquired, other than Liens permitted by
the provisions of paragraph 6B(1) (unless the prior written consent to the
creation or assumption thereof shall have been obtained pursuant to paragraph
11C), it will make or cause to be made effective provision whereby the Notes
will be secured by such Lien equally and ratably with any and all other Debt
thereby secured so long as any such other Debt shall be so secured.


5E.    Maintenance of Insurance. The Company covenants that it and each
Subsidiary shall maintain, with financially sound and reputable insurers,
insurance in such amounts and against such liabilities and hazards as is
ordinarily carried by companies similarly situated in the same or similar lines
of business.


5F.    Compliance with Laws. Without limiting Paragraph 6B(11), the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
and will obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
their respective properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


5G.    Payment of Taxes and Claims. The Company will, and will cause each of its
Subsidiaries to, file all tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent the
same have become due and payable and before they have become
15



--------------------------------------------------------------------------------





delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need file any such return
or pay any such tax, assessment, charge, levy or claim if (i) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (ii) the failure to file
such return or the nonpayment of all such taxes, assessments, charges, levies
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
5H. Excess Leverage Fee. Without limiting the Company’s obligations under
paragraph 6A(2) hereof:
(i)If the Leverage Ratio is greater than (A) from March 31, 2019 through March
30, 2020, 4.00 to 1.00 or (B) from and after March 31, 2020, 3.75 to 1.00 as of
the last day of any fiscal quarter as reflected on the compliance certificate
for such fiscal quarter (or, in the case of the fourth fiscal quarter of a
fiscal year, such fiscal year) required by paragraph 5A during a Leverage Ratio
Step-Up Period, then, in addition to the interest accruing on the Notes, the
Company agrees to pay to each holder of a Note a fee (an “Acquisition Excess
Leverage Fee”) computed on the daily average outstanding principal amount of
such Notes during the fiscal quarter immediately succeeding such fiscal quarter
(such succeeding fiscal quarter, an “Applicable Quarter”) at a rate of 1.25% per
annum. The Acquisition Excess Leverage Fee with respect to each Note for any
period during which such fee accrues shall be calculated on the same basis as
interest on such Note is calculated and shall be paid in arrears within three
Business Days after the earlier of (A) the date the financial statements and
related compliance certificate for such fiscal quarter (or, in the case of the
fourth fiscal quarter of a fiscal year, such fiscal year) are delivered pursuant
to paragraph 5A and (B) the date such financial statements and related
compliance certificate are required to be delivered pursuant to paragraph 5A.
The payment and acceptance of any Acquisition Excess Leverage Fee shall not
constitute a waiver of any Default or Event of Default. If for any reason the
Company fails to deliver the financial statements required by paragraph 5A(i) or
5A(ii) hereof or the related compliance certificate required by paragraph 5A
hereof for a fiscal quarter or fiscal year for which the Leverage Ratio Step-Up
Period is in effect by the date such financial statements and compliance
certificate are required to be delivered, then the Company shall be deemed to
have a Leverage Ratio as of the end of such fiscal quarter or fiscal year of
greater than 4.00 to 1.00 solely for the purposes of this paragraph 5H(i).


(ii)Without limiting the provisions of paragraph 5H(i), (A) during the period
from January 1, 2018 through December 31, 2018 (the “Initial Period”) and (B)
during each fiscal quarter thereafter for which the Leverage Ratio is greater
than or equal to 2.00 to 1.00 as of the last day of any fiscal quarter as
reflected on the compliance certificate for such fiscal quarter (or, in the case
of the fourth fiscal quarter of a fiscal year, such fiscal year) required by
paragraph 5A, (each such fiscal quarter being an “Additional Fiscal Quarter”
and, together with the Initial Period, each an “Applicable Period”) in addition
to the interest accruing on the Existing Notes, the Company agrees to pay to
each holder of an Existing Note a fee (an “Additional Excess Leverage Fee”; the
16



--------------------------------------------------------------------------------





Additional Excess Leverage Fee and the Acquisition Excess Leverage Fee are
collectively referred to herein as the “Excess Leverage Fee”) computed on the
daily average outstanding principal amount of such Existing Notes during (x) the
Initial Period at the rate per annum equal to 1.25% and (y) any Additional
Fiscal Quarter at the rate per annum as set forth in the table below:
Leverage Ratio
Additional Excess
Leverage Fee
Greater than or equal to 3.50 to 1.00
1.25%
Greater than or equal to 3.00 to 1.00
and less than 3.50 to 1.00
0.50%
Greater than or equal to 2.00 to 1.00
and less than 3.00 to 1.00
0.25%



The Additional Excess Leverage Fee with respect to each Existing Note for any
Applicable Period shall be calculated on the same basis as interest on such
Existing Note is calculated and shall be paid in arrears within three Business
Days after (I) with respect to the Initial Period, the end of each fiscal
quarter ending during the Initial Period and (II) with respect to each
Additional Fiscal Quarter, upon the earlier of (A) the date the financial
statements and related compliance certificate for such fiscal quarter (or, in
the case of the fourth fiscal quarter of a fiscal year, such fiscal year) are
delivered pursuant to paragraph 5A and (B) the date such financial statements
and related compliance certificate are required to be delivered pursuant to
paragraph 5A. The payment and acceptance of any Additional Excess Leverage Fee
shall not constitute a waiver of any Default or Event of Default. If for any
reason the Company fails to deliver the financial statements required by
paragraph 5A(i) or 5A(ii) hereof or the related compliance certificate required
by paragraph 5A hereof for a fiscal quarter or fiscal year by the date such
financial statements and compliance certificate are required to be delivered,
then the Company shall be deemed to have a Leverage Ratio as of the end of such
fiscal quarter or fiscal year of greater than 3.50 to 1.00 solely for the
purposes of this paragraph 5H(ii).
6.    NEGATIVE COVENANTS. Unless the Required Holders shall otherwise
consent in writing, the Company agrees to observe and perform each of the
negative covenants set forth below so long as any Note shall remain outstanding.
6A(1). Interest Coverage Ratio. The Company shall not suffer or permit at any
time the Interest Coverage Ratio to be less than 3.00 to 1.00.
6A(2). Leverage Ratio. The Company shall not suffer or permit at any time the
Leverage Ratio to exceed the lesser of (i) the maximum amount then permitted
pursuant to any Material Indebtedness Agreement and (ii)(A) 4.25 to 1.00 from
the Amendment (2018) Effective Date through March 30, 2019, (B) 4.00 to 1.00
from March 31, 2019 through March 30, 2020, and (C) 3.75 to 1.00 from March 31,
2020 and thereafter. Notwithstanding the foregoing, during any Leverage Ratio
Step-Up period, the applicable ratio set forth in clauses (ii)(B) and (ii)(C)
above shall increase by 0.25 to 1.00 so long as the Credit Agreement includes a
substantially similar ability to increase the maximum permitted leverage ratio
contained therein on account of a Material Acquisition Event.
17



--------------------------------------------------------------------------------





6B.    Credit and Other Restrictions. The Company covenants that it will not and
will not permit any Subsidiary to:
6B(1). Lien Restrictions. Create, incur, assume or suffer to exist any Lien upon
any of its property or assets, whether now owned or hereafter acquired (whether
or not provision is made for the equal and ratable securing of Notes in
accordance with the provisions of paragraph 5D hereof), except:


(i)Liens for taxes or other governmental charges not yet due or which are being
actively contested in good faith by appropriate proceedings;


(ii)Liens incidental to the conduct of its business or the ordinary operation or
use of its property which were not incurred in connection with the borrowing of
money or obtaining credit or advances;


(iii)Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to the Company or another Subsidiary;


(iv)Liens existing on the Effective Date and identified on Schedule 6B(1)
hereto;


(v)Liens relating to the ledger balances, consignments, and other similar
arrangements and other Liens (including Liens consisting of Capitalized Lease
Obligations and/or purchase money security interests) to secure Debt, provided
that (x) the Debt to which the Lien relates is permitted by paragraph 6B(2) and
(y) the aggregate amount of Debt (plus, without duplication, the aggregate
amount of such ledger balances, consignments and other similar arrangements)
secured by such Liens does not exceed at any time $75,000,000;


(vi)Liens consisting of survey exceptions, minor encumbrances, easements and
rights of way, or zoning or other restrictions as to the use of real properties;
provided, however, that such Liens in the aggregate do not materially impair the
usefulness of such property in the business of the Company and its Subsidiaries,
taken as a whole;


(vii)pledges or deposits in the ordinary course of business in connection with
(A) workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and (B) public utility
services provided to the Company or a Subsidiary;


(viii)deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(ix)Liens securing judgments for the payment of money not constituting an Event
of Default under paragraph 7A(xii) hereof;


(x)Liens (A) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (B) in favor of a
banking


18



--------------------------------------------------------------------------------





institution arising as a matter of law encumbering deposits (including the right
of setoff) that are customary in the banking industry;


(xi)    any interest or title of a lessor, sublessor, licensor or sublicensor
under leases or licenses permitted by this Agreement that are entered into in
the ordinary course of business;


(xii)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (A) interfere in any material respect
with the ordinary conduct of the business of the Company and its Subsidiaries,
or (B) secure any Debt;


(xiii)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; and


(xiv)    Liens on accounts receivable and related assets customarily sold or
pledged in connection with a securitization transaction that is otherwise
permitted hereby, and on the proceeds thereof.
Except for guaranties permitted or contemplated by paragraph 6B(10) or with
respect to banker’s liens arising by operation of law or pledges of cash
collateral to secure a defaulting lender’s letter of credit funding obligations
under the Credit Agreement (so long as, in the case of such banker’s liens and
cash collateral pledges, the Company is in compliance with clause (v) of this
paragraph 6B(1), with the amount of Debt secured by such banker’s liens and cash
collateral pledges being equal, for the purpose of determining compliance with
such clause (v), to the lesser of (A) the value of assets subject to such
banker’s liens and cash collateral pledges or (B) the outstanding amount of the
Debt as to which such banker’s liens or cash collateral pledges may be
exercised), neither the Company nor any Subsidiary is permitted to create,
incur, assume or suffer to exist any Lien upon any property or assets to secure
any obligations under the Credit Agreement.
6B(2). Debt Restriction. Create, incur, assume or suffer to exist any Debt,
except:


(i)Debt in existence on the Effective Date;


(ii)Debt of any Subsidiary to the Company or to any other Subsidiary; and


(iii)additional Debt of the Company and/or any Subsidiary subject to the proviso
set forth below;
provided, however, (x) that the aggregate principal amount of consolidated Debt
of the Company and its Subsidiaries shall not exceed at any time an amount equal
to 70% of Consolidated Capitalization and (y) Priority Debt shall not exceed at
any time an amount equal to 20% of Consolidated Net Worth.
19



--------------------------------------------------------------------------------





6B(3). Loans, Advances and Investments. Make or permit to remain outstanding
loans or advances to, or own, purchase or acquire any stock obligations or
securities of, or any other interest in, or make any capital contributions to,
any Person (collectively, “Investments”), except that the Company or any
Subsidiary may:
(i)make or permit to remain outstanding loans or advances to any Subsidiary;


(ii)own, purchase or acquire stock, obligations or securities of a Subsidiary or
of a corporation which immediately after such purchase or acquisition will be a
Subsidiary;


(iii)acquire and own (a) stock of the Company so long as no Default or Event of
Default exists after giving effect to the acquisition thereof and (b) stock,
obligations or securities received in settlement of debts (created in the
ordinary course of business) owing to the Company or any Subsidiary


(iv)own, purchase or acquire prime commercial paper, banker’s acceptances and
certificates of deposit in the United States and Canadian commercial banks
(having capital resources in excess of $100 million U.S.), repurchase agreements
with respect to the foregoing, in each case due within one year from the date of
purchase and payable in the United States in United States dollars, obligations
of the United States Government or any agency thereof, and obligations
guaranteed by the United States Government;


(v)make or permit to remain outstanding relocation, travel and other like
advances to officers and employees in the ordinary course of business;


(vi)permit to remain outstanding Investments existing on the Effective Date;


(vii)make and maintain Investments consisting of the debt or equity interests
held by or deferred purchase price payable to the Company or any Subsidiary in a
securitization transaction permitted hereby; and


(viii)make other Investments not in excess of 20% of Consolidated Net Worth.
6B(4). Disposition of Certain Assets. Sell, lease, transfer or otherwise dispose
of any assets of the Company or any Subsidiary other than in an Excluded
Transfer, unless the net book value of the assets sold, leased, transferred or
otherwise disposed of outside of the ordinary course of business in the then
most recent 24 month period together with the net book value of any assets then
proposed to be sold, leased, transferred or otherwise disposed of outside of the
ordinary course of business do not exceed 30% of Consolidated Net Worth. For
purposes of this paragraph and paragraph 6B(2), a sale of the Company’s or its
Subsidiaries’ receivables in connection with financing of the Company or any of
its Subsidiaries under a securitization program shall be deemed to constitute
Debt of the Company or any such Subsidiary and not a sale of assets.
20



--------------------------------------------------------------------------------





6B(5). Sale of Stock and Debt of Subsidiaries. Sell or otherwise dispose of, or
part with control of, any shares of stock or debt of any Subsidiary, except to
the Company or any Subsidiary, and except that all shares of stock and debt of
any Subsidiary at the time owned by or owed to the Company and all Subsidiaries
may be sold as an entirety for fair market value (as determined in good faith by
the Board of Directors of the Company) provided that the net book value of the
assets of such Subsidiary, together with the net book value of the assets of the
Company and any other Subsidiaries sold during the then most recent 24 month
period do not exceed 30% of Consolidated Net Worth.
6B(6). Merger and Consolidation. Merge with or consolidate into any other
company, except (i) Subsidiaries may be merged into the Company, (ii) the
Company may merge with another entity provided that the Company is the surviving
corporation and no Default or Event of Default under this Agreement would exist
after giving effect to the merger or as a result thereof, (iii) any Subsidiary
may be merged with or into another corporation provided that the surviving
corporation is a Subsidiary (in the case of a merger that does not involve the
Company) or the Company and no Default or Event of Default would exist after
giving effect to the merger or as a result thereof, or (iv) the Company may be
merged into a Subsidiary or a newly created entity organized under the laws of
any state of the United States which has conducted no previous business and at
the time of such merger shall have no liabilities, if, in either case, the
surviving corporation assumes the obligations of the Company under the Notes in
a manner reasonably satisfactory to the Required Holders of the Notes and no
Default or Event of Default shall exist after giving effect to the merger or as
a result thereof.
6B(7). Sale or Discount of Receivables. Sell with recourse, discount or pledge
any of its notes receivable or accounts receivable other than receivables sold
constituting Debt under clause (vii) of the definition thereof provided that (i)
the aggregate face amount of all such receivables sold shall not exceed
$200,000,000, and (ii) after giving effect to such sale, the Company is in
compliance with paragraph 6B(2).
6B(8). Lease Obligations. Lease real property or personal property (excluding
data processing equipment, vehicles, and other equipment leased in the ordinary
course of business) for terms exceeding three years if after giving effect
thereto the aggregate amount of all payments in any fiscal year payable by the
Company and its Subsidiaries would exceed an aggregate of 15% of Consolidated
Net Worth.
6B(9). Restricted Transactions. Deal directly or indirectly with an Affiliate,
any Person related by blood, adoption, or marriage to any Affiliate or any
Person owning 5% or more of the Company’s stock on terms that shall be less
favorable to the Company or such Subsidiary than those that might be obtained at
the time in a transaction with a Person that is not an Affiliate of a Company;
provided that the foregoing shall not prohibit (a) the payment of customary and
reasonable directors’ fees to directors who are not employees of the Company or
such Subsidiary or an Affiliate of the Company or such Subsidiary; (b) any
transaction among the Company and/or one or more of its Subsidiaries, in each
case which the Company reasonably determines in good faith is beneficial to the
Company and its Subsidiaries as a whole and that is not entered into for the
purpose of hindering the holders of the Notes of their rights or remedies
thereunder or under this Agreement; (c) any employment agreement, employee
benefit plan, stock option plan, officer, director, consultant or employee
indemnification agreement (and the payment of
21



--------------------------------------------------------------------------------





indemnities and fees pursuant to such arrangements) or any similar arrangement
entered into by the Company or any Subsidiary in the ordinary course of
business; (d) loans to employees or officers to the extent permitted under
paragraph 6B(3); (e) loans and investments in foreign Subsidiaries permitted
under paragraph 6B(3) hereof; or (f) any transaction in respect of which the
Company delivers to a letter addressed to the Board of Directors of the Company
from an account, appraisal or investment banking firm, in each case of
nationally recognized standing that is (i) in the good faith determination of
the Company qualified to render such letter, and (ii) reasonably satisfactory to
the Required Holders, which letter states that such transaction is on terms that
are no less favorable to the Company or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a Person that is
not an Affiliate.
6B(10).    Other Subsidiary Guaranties. The Company covenants that it will not
permit any Subsidiary organized under the laws of the United States or any state
thereof (a “U.S. Subsidiary”) to create, issue, incur, assume or become subject
to or liable under any guarantee with respect to any Material Indebtedness
Agreement unless such U.S. Subsidiary promptly executes and delivers to the
holders of the Notes a Guaranty of Payment of Debt substantially in the form of
Exhibit G hereto. Notwithstanding the foregoing, the Company covenants that it
will not permit any Subsidiary to create, issue, incur, assume or become subject
to or liable under any guarantee with respect to the Credit Agreement unless
such Subsidiary promptly executes and delivers to the holders of the Notes a
Guaranty of Payment of Debt substantially in the form of Exhibit G hereto;
provided, however, that the foregoing shall not apply to any guaranty created,
issued, incurred or assumed by a Subsidiary organized under the laws of a
jurisdiction other than the United States or any state thereof (a “Non-U.S.
Subsidiary”) in respect of Debt incurred by any other Non-U.S. Subsidiary
pursuant to the Credit Agreement so long as such Non-U.S. Subsidiary that
creates, issues, incurs or assumes such guaranty has not also created, issued,
incurred or assumed a guaranty in respect of Debt incurred by the Company or any
U.S. Subsidiary pursuant to the Credit Agreement. At the election of the Company
and by written notice to each holder of Notes, any Subsidiary Guarantor will be
automatically discharged and released from the Guaranty of Payment of Debt if
(i) such Subsidiary Guarantor has been released and discharged as an obligor
and/or guarantor under each Material Indebtedness Agreement, (ii) concurrently
with such release the Company shall deliver a certificate of a Responsible
Officer of the Company to Prudential and the holders of the Notes to the effect
that (a) all obligations of such Subsidiary Guarantor in respect of each
Material Indebtedness Agreement have been released and discharged (or,
concurrently with the release of such Subsidiary Guarantor under the Guaranty of
Payment of Debt, will be released and discharged) and such Subsidiary Guarantor
is not obligated as an obligor or guarantor under any Material Indebtedness
Agreement, and (b) at the time of such release and discharge, no Default or
Event of Default exists and (iii) in the event any fee or other form of
consideration is given to any holder of Indebtedness under any Material
Indebtedness Agreement for the purpose of such release or discharge, the holders
of the Notes shall receive proportional consideration. If any Subsidiary
Guarantor shall be released in accordance with this paragraph 6B(10) upon
written request from (and at the expense of) the Company, Prudential and the
holders of the Notes shall confirm to the Company that the relevant Subsidiary
Guarantor has been released from the Guaranty of Payment of Debt.
6B(11).    Economic Sanctions, Etc. The Company covenants that it will not, and
will not permit any Controlled Entity to (i) become (including by virtue of
being owned or
22



--------------------------------------------------------------------------------





controlled by a Blocked Person), own or control a Blocked Person or (ii)
directly or indirectly have any investment in or engage in any dealing or
transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of any Notes) with any Person if such
investment, dealing or transaction (a) would cause any holder of any Notes or
any affiliate of such holder to be in violation of, or subject to sanctions
under, any law or regulation applicable to such holder, or (b) is prohibited by
or subject to sanctions under any U.S. Economic Sanctions Laws.
6B(12).    Other Covenants. In the event that the Company or any of its
Subsidiaries shall enter into, or shall have entered into, any Material
Indebtedness Agreement, wherein the covenants contained therein shall be more
restrictive than the covenants set forth herein, then the Company and its
Subsidiaries shall be bound hereunder by such more restrictive covenants with
the same force and effect as if such covenants were written herein; provided,
however that none of (a) the mandatory prepayments set forth in Section 2.12(c)
of the Credit Agreement (as in effect on the Amendment (2018) Effective Date),
(b) the covenants of a servicer (acting as servicer) under a permitted
receivables securitization facility, (c) the covenants of any seller of
receivables and related assets (acting as such) under a permitted receivables
securitization facility, and (d) the covenants of the special purpose entity
under any permitted receivables securitization facility, shall be considered
covenants for the purposes of this paragraph 6B(12).
6B(13).    Acquisitions. Effect an Acquisition; provided that the Company or a
Subsidiary may effect any Acquisition so long as:


(i)in the case of an Acquisition that involves a merger, amalgamation or other
combination with the Company, the Company shall be the surviving entity;


(ii)in the case of an Acquisition that involves a merger, amalgamation or other
combination with any Subsidiary that has provided a Guaranty of Payment of Debt,
such Subsidiary shall be the surviving entity;


(iii)the Company and the Subsidiaries shall be in full compliance with this
Agreement, the Notes and each Guaranty of Payment of Debt both prior to and
after giving pro forma effect to such Acquisition; and


(iv)no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist.
6B(14).    Restricted Payments. Make or commit itself to make any Capital
Distribution at any time, except that (i) the Company may declare and pay
dividends with respect to its equity interests payable solely in additional
shares of its common stock, (ii) Subsidiaries may declare and pay dividends
ratably with respect to their equity interests, (iii) the Company may make
Capital Distributions pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries, (iv) the Company and each Subsidiary may pay withholding or
similar taxes payable by any future, present or former employee, director or
officer (or any spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees of any of the foregoing) in connection
23



--------------------------------------------------------------------------------



with any repurchases of equity interests or the exercise of stock options, and
(v) the Company may make other Capital Distributions so long as no Default or
Event of Default shall then exist or, after giving pro forma effect to such
payment, thereafter shall begin to exist.
7.    EVENTS OF DEFAULT.
7A.    Acceleration. If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):


(i)the Company defaults in the payment of any principal of, or Yield­Maintenance
Amount payable with respect to, any Note when the same shall become due, either
by the terms thereof or otherwise as herein provided; or


(ii)the Company defaults in the payment of any interest on or Excess Leverage
Fee payable with respect to any Note for more than five (5) days after the date
due; or


(iii)(A) (1) the Company or any Subsidiary defaults (whether as primary obligor
or as guarantor or other surety) in any payment of principal of or interest on
any other obligation for money borrowed (including any obligation under a
conditional sale or other title retention agreement entered into as a means of
acquiring the subject property, any obligation issued or assumed as full or
partial payment for property if secured by a purchase money mortgage or any
obligation under notes payable or drafts accepted representing extensions of
credit) beyond any period of grace provided with respect thereto, or (2) the
Company or any Subsidiary fails to perform or observe any other agreement, term
or condition contained in any agreement under which any of the foregoing
obligations are issued or created (or if any other event thereunder or under any
such agreement shall occur and be continuing), and the effect of such default
under clause (1) above or failure or event under clause (2) above is to cause,
or to permit the holder or holders of such obligation (or a trustee on behalf of
such holder or holders) to cause, such obligation to become due (or to be
repurchased by the Company or any Subsidiary) prior to any stated maturity,
provided that the aggregate amount of all obligations as to which such a payment
default shall occur and be continuing or such a failure or other event causing
or permitting acceleration (or resale to the Company or any Subsidiary) shall
occur and be continuing exceeds $30,000,000; or (B) the Company or any
Subsidiary fails to perform or observe any term or condition of any agreement or
lease (other than those specified in clause (A) of this paragraph 7A(ii) beyond
any applicable grace period with respect thereto (or if any other event
thereunder shall occur and be continuing beyond any applicable grace period), if
the effect of such failure or event is to cause, or permit the holder or holders
of such obligation (or trustee on behalf of such holder or holders) to cause,
such obligation to become due prior to any stated maturity or require the
repurchase, redemption or defeasance of such obligation, provided that the
aggregate amount of all obligations as to which such




24



--------------------------------------------------------------------------------





failure or other event causing or permitting acceleration or requiring the
repurchase, redemption or defeasance shall exceed $30,000,000; or


(iv)    any representation or warranty made by the Company herein or by the
Company or any of its officers in any writing furnished in connection with or
pursuant to this Agreement shall be false in any material respect on the date as
of which made; or


(v)    the Company fails to perform or observe any agreement contained in
paragraph 6; or


(vi)    the Company fails to perform or observe any other agreement, term or
condition contained herein and such failure shall not be remedied within 30 days
after any Responsible Officer obtains actual knowledge thereof; or


(vii)    the Company or any Material Subsidiary makes an assignment for the
benefit of creditors or is generally not paying its debts as such debts become
due; or


(viii)    any decree or order for relief in respect of the Company or any
Material Subsidiary is entered under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law, whether now or hereafter in effect (herein called the “Bankruptcy
Law”), of any jurisdiction; or


(ix)    the Company or any Material Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of the Company or
any Material Subsidiary, or of any substantial part of the assets of the Company
or any Material Subsidiary, or commences a voluntary case under the Bankruptcy
Law of the United States or any proceedings (other than proceedings for the
voluntary liquidation and dissolution of a Material Subsidiary) relating to the
Company or any Material Subsidiary under the Bankruptcy Law of any other
jurisdiction; or


(x)    any such petition or application described in clause (ix) of this
paragraph 7A is filed, or any such case or proceedings described in clause (ix)
of this paragraph 7A are commenced, against the Company or any Material
Subsidiary and the Company or such Material Subsidiary by any act indicates its
approval thereof, consent thereto or acquiescence therein, or an order, judgment
or decree is entered appointing any such trustee, receiver, custodian,
liquidator or similar official, or approving the petition in any such
proceedings, and such order, judgment or decree remains unstayed and in effect
for more than 30 days; or


(xi)    any order, judgment or decree is entered in any proceedings against the
Company decreeing the dissolution of the Company and such order, judgment or
decree remains unstayed and in effect for more than 60 days; or


25



--------------------------------------------------------------------------------





(xii)    anyone or more unpaid or unsatisfied judgments or decrees in excess of
$30,000,000 in the aggregate at any one time outstanding is entered against the
Company and/or its Subsidiaries, excluding those judgments or decrees (A) that
shall have been stayed, vacated or bonded, (B) which are not final and
non-appealable, provided that the Company or such Subsidiary is contesting any
such judgment or decree in good faith and by appropriate proceedings diligently
pursued, (C) for and to the extent the Company or any Subsidiary is insured and
with respect to which the insurer specifically has assumed responsibility in
writing therefor, (D) for and to the extent the Company or any Subsidiary are
otherwise indemnified if the terms of such indemnification are satisfactory to
the Required Holders or (E) that have been outstanding for less than 60 days; or


(xiii)    (a) The validity, binding effect or enforceability of this Agreement,
any Note or any Guaranty of Payment of Debt against the Company or any
Subsidiary party to a Guaranty of Payment of Debt shall be contested by the
Company or any such Subsidiary; (b) the Company or any Subsidiary party to a
Guaranty of Payment of Debt shall deny that it has any or further liability or
obligation thereunder; or (c) this Agreement, any Note or any Guaranty of
Payment of Debt shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to the holders
of the Notes the material benefits purported to be created thereby, in any such
case except in accordance with its terms; or


(xiv)    [reserved]; or


(xv)    a Change in Control shall occur; or


(xvi)    (A) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (B) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(C) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (D) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (E) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (F) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses (A)
26



--------------------------------------------------------------------------------





through (F) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect. As used
in this Paragraph 7A(xvi), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA;
then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, the holder of any Note (other than the Company or any of its
Subsidiaries or Affiliates) may at its option, by notice in writing to the
Company, declare such Note to be, and such Note shall thereupon be and become,
immediately due and payable at par together with interest accrued thereon,
without presentment, demand, protest or notice of any kind, all of which are
hereby waived by the Company, (b) if such event is an Event of Default specified
in clause (viii), (ix) or (x) of this paragraph 7A with respect to the Company,
all of the Notes at the time outstanding shall automatically become immediately
due and payable together with interest accrued thereon and together with the
Yield-Maintenance Amount, if any, with respect to each Note, without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Company, and the Facility shall automatically terminate, and (c)
if such event is not an Event of Default specified in clause (viii), (ix) or (x)
of this paragraph 7A with respect to the Company, the Required Holder(s) may at
its or their option, by notice in writing to the Company, declare all of the
Notes to be, and all of the Notes shall thereupon be and become, immediately due
and payable together with interest accrued thereon and together with the
Yield-Maintenance Amount, if any, with respect to each Note, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company, and Prudential may at its option, by notice in
writing to the Company, terminate the Facility. The Company acknowledges, and
the parties hereto agree, that each holder of a Note has the right to maintain
its investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and without the occurrence of an Event of Default and
that the provision for payment of Yield-Maintenance Amount by the Company in the
event the Notes are prepaid or are accelerated as a result of an Event of
Default is intended to provide compensation for the deprivation of such right
under such circumstances.
7B.    Rescission of Acceleration. At any time after any or all of the Notes of
a Series
shall have been declared immediately due and payable pursuant to paragraph 7A,
the Required Holder(s) of such Series may, by notice in writing to the Company,
rescind and annul such declaration and its consequences if (i) the Company shall
have paid all overdue interest on the Notes of such Series, the principal of and
Yield-Maintenance Amount, if any, payable with respect to any Notes of such
Series which have become due otherwise than by reason of such declaration, and
interest on such overdue interest and overdue principal and Yield-Maintenance
Amount at the rate specified in the Notes of such Series, (ii) the Company shall
not have paid any amounts which have become due solely by reason of such
declaration, (iii) all Events of Default and Defaults, other than non-payment of
amounts which have become due solely by reason of such declaration, shall have
been cured or waived pursuant to paragraph 11C, and (iv) no judgment or decree
shall have been entered for the payment of any amounts due pursuant to the Notes
of such Series or this Agreement (as this Agreement pertains to the Notes of
such Series). No such rescission or annulment shall extend to or affect any
subsequent Event of Default or Default or impair any right arising therefrom.
27



--------------------------------------------------------------------------------





7C.    Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.


7D.    Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.
8.    REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company represents,
covenants and warrants as follows:
8A. Organization; Power and Authority. The Company is a corporation duly
organized and existing in good standing under the laws of the State of Ohio,
each Subsidiary Guarantor is a corporation or other legal entity existing and in
good standing under the laws of the jurisdiction in which it is incorporated or
organized, and the Company has and each Subsidiary Guarantor has the corporate
or other power to own its respective property and to carry on its respective
business as now being conducted. As of the Effective Date, the names and
jurisdictions of incorporation of each Subsidiary are set forth on Schedule 8A
attached hereto. The Company and each Subsidiary Guarantor has all requisite
corporate, limited liability company or partnership, as the case may be, power
to execute, deliver and perform its obligations under this Agreement, the Notes
and the other Transaction Documents to which it is a party. The execution,
delivery and performance of this Agreement, the Notes and the other Transaction
Documents has been duly authorized by all requisite corporate, limited liability
company or partnership, as the case may be, action by the Company and each
Subsidiary Guarantor which is a party thereto, and this Agreement, the Notes and
the other Transaction Documents have been duly executed and delivered by
authorized officers of the Company and each Subsidiary Guarantor which is a
party thereto and are valid obligations of the Company each such Subsidiary
Guarantor, legally binding upon and enforceable against the Company and each
such Subsidiary Guarantor in accordance with their terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).Financial Statements. The
Company has furnished Prudential and each Purchaser of any Notes with the
following financial statements, identified by a principal financial officer of
the Company: (i) a consolidated balance sheet of the Company and its
Subsidiaries as of the last day in each of the five fiscal years of the Company
most recently completed prior to the date as of which this representation is
made or repeated to such Purchaser (other than fiscal years completed within 120
days prior to such date for which audited financial statements have not been
released) and a consolidated statement of income, stockholders’ equity and
statement of cash flows of the Company and its Subsidiaries for each such year,
all certified by Deloitte & Touche LLP (or
28



--------------------------------------------------------------------------------





such other independent public accountants of recognized national standing
selected by the Company or other accounting firm as may be reasonably acceptable
to such Purchaser); and (ii) a consolidated balance sheet of the Company and its
Subsidiaries as at the end of the quarterly period (if any) most recently
completed prior to such date and after the end of such fiscal year (other than
quarterly periods completed within 60 days prior to such date for which
financial statements have not been released) and the comparable quarterly period
in the preceding fiscal year and consolidated statements of income,
stockholders’ equity and cash flows of the Company and its Subsidiaries for the
periods from the beginning of the fiscal years in which such quarterly periods
are included to the end of such quarterly periods, prepared by the Company. Such
financial statements (including any related schedules and/or notes) are true and
correct in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments), have been prepared in
accordance with generally accepted accounting principles consistently followed
throughout the periods involved and show all liabilities, direct and contingent,
of the Company and its Subsidiaries required to be shown in accordance with such
principles. The balance sheets fairly present in all material respects the
condition of the Company and its Subsidiaries as at the dates thereof, and the
statements of income and statements of cash flows fairly present in all material
respects the results of the operations of the Company and its Subsidiaries for
the periods indicated. There has been no material adverse change in the
business, condition (financial or otherwise) or operations of the Company and
its Subsidiaries taken as a whole since the end of the most recent fiscal year
for which such audited financial statements have been furnished.


8C.    Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any Subsidiary or any properties or rights of the Company or any Subsidiary, by
or before any court, arbitrator or administrative or governmental body which
could be reasonably expected to result in any material adverse change in the
business, condition (financial or otherwise) or operations of the Company and
its Subsidiaries taken as a whole.


8D.    Outstanding Debt. Neither the Company nor any Subsidiary has any Debt
outstanding except as permitted by paragraph 6B(2). There exists no payment
default or other default in any material respect under the provisions of any
instrument evidencing such Debt or of any agreement relating thereto.


8E.    Title to Properties. To the best knowledge of the Responsible Officers
based upon reasonable inquiry, the Company has, and each Subsidiary has, good
and indefeasible title to its respective real properties (other than properties
which it leases) and good title to all of its other properties and assets,
including the properties and assets reflected in the most recent audited balance
sheet referred to in paragraph 8B (other than properties and assets disposed of
in the ordinary course of business or in compliance with paragraph 6B(4),
provided, that in connection with the making of this representation in
connection with the issuance of any Series of Shelf Notes, any such dispositions
outside of the ordinary course shall have been disclosed to Prudential in the
applicable Request for Purchase), subject to no Lien of any kind except Liens
permitted by paragraph 6B(1). The Company and each Subsidiary enjoys peaceful
and undisturbed possession of all leases necessary in any material respect for
the conduct of their respective businesses, none of which contains any unusual
or burdensome provisions which


29



--------------------------------------------------------------------------------





could be reasonably expected to materially affect or impair the operation of
such businesses. All such leases are valid and subsisting and are in full force
and effect.


8F.    Taxes. To the best knowledge of the Responsible Officers based upon
reasonable inquiry, the Company has, and each Subsidiary has, filed all Federal,
State and other income tax returns which are required to be filed, and each has
paid all taxes as shown on such returns and on all assessments received by it to
the extent that such taxes have become due, except such taxes as are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with generally accepted accounting
princi-ples.


8G.    Conflicting Agreements and Other Matters. Neither the execution nor
delivery of this Agreement or the Notes, nor the offering, issuance and sale of
the Notes, nor fulfillment of nor compliance with the terms and provisions
hereof and of the Notes will conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in any
violation of, or result in the creation of any Lien upon any of the properties
or assets of the Company or any of its Subsidiaries (other than Liens permitted
by this Agreement) pursuant to, the charter or code of regulations of the
Company or any of its Subsidiaries, any award of any arbitrator or any agreement
(including any agreement with stockholders), nor to the best of the Responsible
Officers’ knowledge based upon reasonable inquiry, any instrument, order,
judgment, decree, statute, law, rule or regulation to which the Company or any
of its Subsidiaries is subject. Neither the Company nor any of its Subsidiaries
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing indebtedness of the Company or any of its Subsidiaries,
any agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, indebtedness of the Company of the type to be evidenced by the
Notes except as set forth in the agreements listed in Schedule 8G attached
hereto (as such Schedule 8G may have been modified from time to time by written
supplements thereto delivered by the Company and accepted in writing by
Prudential).


8H.    Offering of Notes. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than Institutional Investors, and neither the
Company nor any agent acting on its behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
Section 5 of the Securities Act or to the registration provisions of any
securities or Blue Sky law of any applicable jurisdiction.


8I.    Use of Proceeds. The proceeds of the sale of any Shelf Notes will be used
for the purposes stated in the relevant Request for Purchase. None of such
proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any “margin stock”
as defined in Regulation U (12 CFR Part 221) of the Board of Governors of the
Federal Reserve System (herein called “margin stock”) or for the purpose of
maintaining, reducing or retiring any indebtedness which was originally incurred
to purchase or carry any stock that is then currently a margin stock or for any
other purpose which might constitute the purchase of such Notes transaction a
“purpose credit” within the meaning of such Regulation U, unless the Company
shall have delivered to the Purchaser which is purchasing




30



--------------------------------------------------------------------------------





such Notes, on the Private Shelf Closing Day for such Notes an opinion of
counsel satisfactory to such Purchaser stating that the purchase of such Notes
does not constitute a violation of such Regulation U. Neither the Company nor
any agent acting on its behalf has taken or will take any action which might
cause this Agreement or the Notes to violate Regulation T, Regulation U or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate the Securities Exchange Act of 1934, as amended, in each case as in
effect now or as the same may hereafter be in effect. The Company is not a
Person described in Section 1 of the Anti-Terrorism Order and none of the
proceeds from the issuance of the Notes will, to the Company’s knowledge,
directly or indirectly, be transferred to or used for the benefit of any such
Person.


8J.    ERISA. No accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan (other than a Multiemployer Plan). No liability to the Pension
Benefit Guaranty Corporation has been or is expected by the Company or any ERISA
Affiliate to be incurred with respect to any Plan (other than a Multiemployer
Plan) by the Company, any Subsidiary or any ERISA Affiliate which is or would be
materially adverse to the business, condition (financial or otherwise) or
operations of the Company and its Subsidiaries taken as a whole. Neither the
Company, any Subsidiary or any ERISA Affiliate has incurred or presently expects
to incur any withdrawal liability under Title IV of ERISA with respect to any
Multiemployer Plan which is or would be materially adverse to the Company and
its Subsidiaries taken as a whole. The execution and delivery of this Agreement
and the issuance and sale of the Notes will be exempt from, or will not involve
any transaction which is subject to the prohibitions of, section 406 of ERISA
and will not involve any transaction in connection with which a penalty could be
imposed under section 502(i) of ERISA or a tax could be imposed pursuant to
section 4975 of the Code. The represen-tation by the Company in the next
preceding sentence is made in reliance upon and subject to the accuracy of each
Purchaser’s representation in paragraph 9B.


8K.    Governmental Consent. Neither the nature of the Company or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Company or any Subsidiary and any other Person, nor any
circumstance in connection with the offering, issuance, sale or delivery of the
Notes is such as to require any authorization, consent, approval, exemption or
other action by or notice to or filing with any court or administrative or
governmental body (other than routine filings after the date of closing with the
Securities and Exchange Commission and/or state Blue Sky authorities) in
connection with the execution and delivery of this Agreement, the offering,
issuance, sale or delivery of the Notes or fulfillment of or compliance with the
terms and provisions of this Agreement.


8L.    Environmental Compliance. To the best knowledge of the Responsible
Officers based upon reasonable inquiry, the Company and its Subsidiaries and all
of their respective properties and facilities have complied at all times and in
all respects with all applicable federal, state, local and regional statutes,
laws, ordinances and judicial or administrative orders, judgments, rulings and
regulations relating to protection of the environment except, in any such case,
where failure to comply would not result in a material adverse effect on the
business, condition (financial or otherwise) or operations of the Company and
its Subsidiaries taken as a whole or the ability of the Company to perform its
obligations under this Agreement.


31



--------------------------------------------------------------------------------





8M.    Hostile Tender Offers. None of the proceeds of the sale of any Notes will
be used to finance a Hostile Tender Offer.


8N.    Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to any Purchaser by or on behalf of the Company in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein not misleading. There is no fact peculiar to the Company or any of
its Subsidiaries which materially adversely affects or in the future can be
reasonably expected to (so far as the Company can now reasonably foresee)
materially adversely affect the business, property or assets, or financial
condition of the Company and its Subsidiaries taken as a whole and which has not
been set forth in this Agreement or in the other documents, certificates and
statements furnished to the Purchasers by the Company prior to the date hereof
in connection with the transactions contemplated hereby.


8O.    Section 144A. The Notes are not of the same class as securities, if any,
of the Company listed on a national securities exchange registered under Section
6 of the Exchange Act or quoted in a U.S. automated inter-dealer quotation
system.


8P.    Foreign Assets Control Regulations, Etc.


(1)Neither the Company nor any Controlled Entity (i) is a Blocked Person, (ii)
has been notified that its name appears or may in the future appear on a State
Sanctions List or (iii) is a target of sanctions that have been imposed by the
United Nations or the European Union.


(2)Neither the Company nor any Controlled Entity (i) has violated, been found in
violation of, or been charged or convicted under, any applicable U.S. Economic
Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or (ii) to
the Company’s knowledge, is under investigation by any Governmental Authority
for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.


(3)No part of the proceeds from the sale of the Notes hereunder:


(i)constitutes or will constitute funds obtained on behalf of any Blocked Person
or will otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (1) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, (2) for any purpose that would cause any
Purchaser to be in violation of any U.S. Economic Sanctions Laws or (3)
otherwise in violation of any U.S. Economic Sanctions Laws;


(ii)will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or


(iii)will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any


32



--------------------------------------------------------------------------------





improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(4)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.
8Q.    Regulatory Status. Neither the Company nor any of its Subsidiaries is (i)
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or an
“investment adviser” within the meaning of the Investment Advisers Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” or an “affiliate”
of a “holding company” or of a “subsidiary company” of a “holding company”,
within the meaning of the Public Utility Holding Company Act of 2005, or (iii) a
“public utility” within the meaning of the Federal Power Act, as amended.
Neither the Company nor any Subsidiary is subject to regulation as a “public
utility” (or any analogous term) under any state or local law or subject to
regulation under the ICC Termination Act of 1995, as amended.


9.    REPRESENTATIONS OF THE PURCHASERS.


Each Purchaser represents as follows:


9A.    Nature of Purchase. Such Purchaser is not acquiring the Notes to be
purchased by it hereunder with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act, provided that the
disposition of such Purchaser’s property shall at all times be and remain within
its control.


9B.    Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:


(i)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95- 60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or


(ii)the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
33



--------------------------------------------------------------------------------





payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or


(iii)    the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or


(iv)    the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(iv); or


(v)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or


(vi)    he Source is a governmental plan; or


(vii)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or


34



--------------------------------------------------------------------------------





(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this paragraph 9B, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
10.    DEFINITIONS. For the purpose of this Agreement, the terms defined in
paragraphs 1 and 2 shall have the respective meanings specified therein, and the
following terms shall have the meanings specified with respect thereto below:
10A. Yield-Maintenance Terms.
“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B or is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.
“Designated Spread” shall mean (i) 0.50% with respect to the Series C Notes,
Series D Notes and Series E Notes and (ii) unless otherwise specified in the
Confirmation of Acceptance with respect thereto, 0.50% for any other Series of
Notes.
“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if payable other
than on a semi-annual basis) equal to the Reinvestment Yield with respect to
such Called Principal.
“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, the Designated Spread over the yield to maturity implied by (i) the
ask-side yields reported as of 10:00 a.m. (New York City local time) on the
Business Day next preceding the Settlement Date with respect to such Called
Principal for the most recent actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date on the display designated as “Page PX1” on
Bloomberg Financial Markets (or such other display as may replace Page PX1 on
Bloomberg Financial Markets or, if Bloomberg Financial Markets shall cease to
report such yields or shall cease to be Prudential Private Capital’s customary
source of information for calculating yield-maintenance amounts on privately
placed notes, then such source as is then Prudential Private Capital’s customary
source of such information), or (ii) if such yields shall not be reported as of
such time or the yields reported as of such time shall not be ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
yields reported, for the latest day for which such yields shall have been so
reported as of the Business Day next preceding the Settlement Date with respect
to such Called Principal, in Federal Reserve Statistical Release H.15 (or any
comparable successor publication) for U.S. Treasury securities having a constant
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. In the case of each determination under clause (i) or (ii) of
the preceding sentence, such implied yield shall be
35



--------------------------------------------------------------------------------





determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between (1) the applicable U.S. Treasury security with
the maturity closest to and greater than such Remaining Average Life and (2) the
applicable U.S. Treasury security with the maturity closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to that
number of decimal places as appears in the coupon of the applicable Note.
“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years obtained by dividing (i) such Called Principal into
(ii) the sum of the products obtained by multiplying (a) the principal component
of each Remaining Scheduled Payment with respect to such Called Principal by (b)
the number of years, computed on the basis of a 360-day year comprised of twelve
30-day months and calculated to two decimal places, that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.
“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.
“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.
10B. Other Terms.
“Acceptance” shall have the meaning specified in paragraph 2F.
“Acceptance Day” shall have the meaning specified in paragraph 2F.
“Acceptance Window” shall mean, with respect to any interest rate quote made by
Prudential pursuant to paragraph 2D, the time period designated by Prudential
during which the Company may elect to accept such interest rate quote as to not
less than $5,000,000 in aggregate principal amount of Shelf Note specified in
the Request for Purchase.
“Accepted Note” shall have the meaning specified in paragraph 2F.
“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person (other than the Company or
any Subsidiary), or any business or division of any Person (other than the
Company or any Subsidiary), (b) the acquisition of in excess of fifty percent
(50%) of the outstanding capital stock (or other equity interest) of any Person
(other than
36



--------------------------------------------------------------------------------



the Company or any Subsidiary), or (c) the acquisition of another Person (other
than the Company or any Subsidiary) by a merger, amalgamation or consolidation
or any other combination with such Person.
“Affiliate” of any Person shall mean (i) any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with such
Person (except, with respect to the Company, a Subsidiary) and (ii) with respect
to Prudential, shall include any managed account, investment fund or other
vehicle for which Prudential or any Prudential Affiliate acts as investment
advisor or portfolio manager. A Person shall be deemed to control a corporation
if such Person possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of such corporation, whether
through the ownership of voting securities, by contract or otherwise.
“Agent” shall mean the “Administrative Agent” as defined in the Credit
Agreement.
“Amendment (2018)” shall mean the Amendment to the Existing Agreement dated as
of January 31, 2018 by and among the Company, Prudential and the holders of the
Notes.
“Amendment (2018) Effective Date” shall mean the “Effective Date” as defined in
the Amendment (2018).
“Anti-Corruption Laws” shall mean any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding bribery or any other corrupt activity, including
the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” shall mean any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Anti-Terrorism Order” shall mean Executive Order No. 13,224, 66 Fed. Reg.
49,079 (2001) issued by the President of the U.S. (Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism).
“Authorized Officer” shall mean (i) in the case of the Company, its chief
executive officer, its chief operating officer, its chief financial officer, its
corporate secretary, and any vice president of the Company designated as an
“Authorized Officer” of the Company for the purpose of this Agreement in an
Officer’s Certificate executed by the Company’s chief executive officer or chief
financial officer and delivered to Prudential, and (ii) in the case of
Prudential, any officer of Prudential designated as its “Authorized Officer” in
the Information Schedule or any officer of Prudential designated as its
“Authorized Officer” for the purpose of this Agreement in a certificate executed
by one of its Authorized Officers.


“Available Facility Amount” shall have the meaning specified in paragraph 2B.


“Banks” shall mean the “Lenders” as defined in the Credit Agreement.


“Bankruptcy Law” shall have the meaning specified in clause (viii) of paragraph
7A.




37



--------------------------------------------------------------------------------



“Blocked Person” shall mean (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by OFAC, (ii) a
Person, entity, organization, country or regime that is blocked or a target of
sanctions that have been imposed under U.S. Economic Sanctions Laws or (iii) a
Person that is an agent, department or instrumentality of, or is otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, any Person, entity, organization, country or regime described in
clause (i) or (ii).
“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York City are required or authorized to be
closed and (iii) for purposes of paragraph 2D hereof only, a day on which PGIM,
Inc. is not open for business.
“Canadian Banks” shall mean a Bank that is designated as a Canadian Bank on
Schedule 1 to the Credit Agreement.
“Canadian Borrower” shall mean each of the Subsidiaries of the Company set forth
on Schedule 2 to the Credit Agreement.


“Cancellation Date” shall have the meaning specified in paragraph 2I(3).


“Cancellation Fee” shall have the meaning specified in paragraph 2I(3).
“Capital Distribution” shall mean a payment made, liability incurred or other
consideration given by the Company or a Subsidiary to any Person that is not the
Company or a Subsidiary, (a) for the purchase, acquisition, redemption,
repurchase, payment or retirement of any capital stock or other equity interest
of the Company or such Subsidiary, or (b) as a dividend, return of capital or
other distribution (other than any stock dividend, stock split or other equity
distribution payable only in capital stock or other equity of the Company or
such Subsidiary) in respect of the Company or such Subsidiary’s capital stock or
other equity interest.
“Capitalized Lease Obligation” shall mean any rental obligation which, under
generally accepted accounting principles, is or will be required to be
capitalized on the books of the Company or any Subsidiary, taken at the amount
thereof accounted for as indebtedness (net of interest expenses) in accordance
with such principles.
“Change in Control” shall mean:


(a)    the acquisition of, or, if earlier, the shareholder or director approval
of the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, by any Person or group (within the meaning of Sections 13d and 14d
of the Exchange Act), of shares representing more than thirty-three percent
(33%) of the aggregate ordinary Voting Stock represented by the issued and
outstanding equity interests of the Company;


(b)    if, at any time during any period of twenty-four (24) consecutive months,
a majority of the members of the board of directors of the Company cease to be
composed of individuals (i) who were members of that board of
38



--------------------------------------------------------------------------------



directors on the first day of such period, (ii) whose election or nomination to
that board of directors was approved by individuals referred to in subpart (i)
hereof that constituted, at the time of such election or nomination, at least a
majority of that board of directors, or (iii) whose election or nomination to
that board of directors was approved by individuals referred to in subparts (i)
and (ii) hereof that constituted, at the time of such election or nomination, at
least a majority of that board of directors; or
(c) the occurrence of a change in control, or other similar provision, as
defined in the Credit Agreement or any Material Indebtedness Agreement.
“Closing Day” shall mean the Effective Date or a Private Shelf Closing Day, as
the case maybe.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Confirmation of Acceptance” shall have the meaning specified in paragraph 2F.
“Consideration” shall mean, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.
“Consolidated Capitalization” shall mean Consolidated Net Worth of the Company
and its Subsidiaries plus Debt.
“Consolidated Depreciation and Amortization Charges” shall mean, for any period,
the aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Company for such period, as determined on a consolidated basis and in
accordance with generally accepted accounting principles.
“Consolidated EBITDA” shall mean, for any period:
(a)    Consolidated Net Income for such period plus the aggregate amounts
deducted in determining such Consolidated Net Income in respect of:


(i)Consolidated Interest Expense, including, to the extent not already captured
therein, (A) any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such hedging obligations or such derivative instruments, and
(B) any commissions, discounts, yield and other fees and charges (including any
interest expense) related to any securitization facility permitted under this
Agreement,


(ii)Consolidated Income Tax Expense,




39



--------------------------------------------------------------------------------





(iii)    Consolidated Depreciation and Amortization Charges,


(iv)    stock option expenses, up to an aggregate amount of $5,000,000 per
fiscal year of the Company, and


(v)    [reserved];


(vi)    [reserved];


(vii)    for the fiscal quarters ending March 31, 2018, June 30, 2018, September
30, 2018 and December 31, 2018, the full pro forma “run rate” cost savings and
synergies (collectively, “Expected Cost Savings”) (net of actual amounts
realized) that are reasonably identifiable and factually supportable (in the
good faith determination of the Company, as certified by a Responsible Officer
of the Company in the Officer’s Certificate required to be delivered in
connection with the financial statements for such period) related to the
Transaction (2018), prior to, on or after the Amendment (2018) Effective Date;
provided that (A) substantial steps toward the action necessary to realize such
Expected Cost Savings are taken or expected to be taken within 12 months after
the Amendment (2018) Effective Date, and (B) the aggregate amount of all such
Expected Cost Savings added back in reliance on this subpart (vii) shall not
exceed an amount equal to $10,000,000 for all periods;


(viii)    non-capitalized transaction fees and expenses relating to the
integration of FCX during the fiscal years of the Company ending June 30, 2018,
June 30, 2019 and June 30, 2020, in an aggregate amount not to exceed
$10,000,000 for all periods;


(ix)    other amounts for items similar to the categories set forth in the
foregoing subparts (vii) and (viii) incurred in connection with a material
Acquisition, in each case as agreed to by the Required Holder(s) in its
commercially reasonable discretion;


(x)    all other non-cash charges and related tax effects thereon (excluding any
such non-cash charge to the extent it represents an accrual or reserve for
potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period)
(i)

(xi)    unusual, non-recurring or extraordinary losses or charges and related
tax effects thereon, in an aggregate amount not to exceed five percent (5%) of
Consolidated EBITDA as calculated pursuant to this definition without reference
to this clause (xi); and


(xii)    indemnification or insurance payments (not already included in
Consolidated Net Income) received in cash by a Company from third parties for
charges, losses, expenses (including litigation expenses, fees and charges) or
write offs that previously reduced Consolidated Net Income and were never added
back to Consolidated EBITDA; minus
40



--------------------------------------------------------------------------------





(b)    to the extent included in Consolidated Net Income for such period, non-
cash gains and related tax effects thereon, and unusual, non-recurring or
extraordinary gains and related tax effects thereon;
provided that, for any period during which (1) an Acquisition is made with
Consideration in excess of $2,500,000 or (2) a Disposition with Consideration in
excess of $2,500,000 occurs, Consolidated EBITDA shall be recalculated to
include (or exclude, as applicable) the “EBITDA” of the acquired company or
attributable to the disposed assets (in each case, with appropriate pro forma
adjustments acceptable to the Required Holder(s) and calculated on the same
basis as set forth in this definition).
“Consolidated Income Tax Expense” shall mean, for any period, all provisions for
taxes based on the gross or net income of the Company (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), and all franchise taxes of the Company, determined on a
consolidated basis and in accordance with generally accepted accounting
principles.
“Consolidated Interest Expense” shall mean, for any period, the interest expense
of the Company for such period, determined on a consolidated basis and in
accordance with generally accepted accounting principles.
“Consolidated Net Worth” shall mean, at any time, the stockholders’ equity of
the Company determined as of such date on a consolidated basis and in accordance
with generally accepted accounting principles.
“Controlled Entity” shall mean (i) any of the Subsidiaries of the Company and
any of their or the Company’s respective Controlled Affiliates and (ii) if the
Company has a parent company, such parent company and its Controlled Affiliates.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“County Bonds Guaranty” shall have the meaning assigned to such term in the
Inducement Agreement.
“Credit Agreement” shall mean the Credit Agreement, dated as of January 31,
2018, among the Company, the lenders identified therein and KeyBank National
Association, as Administrative Agent, as amended, modified, supplemented,
restated, replaced or refinanced from time to time.
“Debt” shall mean for the Company and its Subsidiaries (excluding in all cases
trade payables payable in the ordinary course of business by the Company and its
Subsidiaries and all earn-out, take-or-pay or similar obligations to the extent
such obligation is not shown as a liability on the balance sheet of such Person
in accordance with GAAP), without duplication, (a) all obligations to repay
borrowed money, direct or indirect, incurred, assumed, or guaranteed, (b) all
obligations in respect of the deferred purchase price of capital assets, (c) all
obligations under conditional sales or other title retention agreements, (d) the
fair value (as disclosed on the Company’s quarterly financial statements,
prepared on a quarterly basis and reported to the
41



--------------------------------------------------------------------------------





Securities and Exchange Commission in 10-Q and 10-K reports) of all obligations
(contingent or otherwise) under any letter of credit, banker’s acceptance,
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management or hedging device, (e) all synthetic leases, (f)
all Capitalized Lease Obligations, (g) all obligations of the Company and its
Subsidiaries with respect to asset securitization financing programs to the
extent that there is recourse against the Company or any Subsidiary or the
Company or any Subsidiary is liable (contingent or otherwise) under any such
program, (h) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (i) any other transaction (including forward sale or
purchase agreements) having the commercial effect of a borrowing of money
entered into by the Company or any Subsidiary to finance its operations or
capital requirements, and (j) any guaranty of any obligation described in
subparts (a) through (i) above.
“Default Rate” shall mean with respect to any Note, a rate per annum from time
to time equal to the lesser of (i) the maximum rate permitted by applicable law,
and (ii) the greater of (a) 2.00% per annum above the rate of interest stated in
such Note, or (b) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, National Association, from time to time in New York City as its
prime rate.


“Delayed Delivery Fee” shall have the meaning specified in paragraph 2I(2).


“Domestic Subsidiary” shall mean a Subsidiary that is not a Foreign Subsidiary.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.
“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and “Default” shall mean any of such events,
whether or not any such requirement has been satisfied.


“Excess Leverage Fee” shall have the meaning specified in paragraph 5H.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Transfer” shall mean any sell, lease, transfer or other disposition of
any assets of the Company or any Subsidiary which is either (i) made in the
ordinary course of business or (ii) made to the Company or any Subsidiary and
after giving effect to such transaction the Company’s ultimate percentage
ownership of the assets sold, leased, transferred or other disposed of has not
been reduced (giving the Company appropriate credit for indirect ownership of
assets by virtue of ownership through any Subsidiary but only to the extent of
the Company’s percentage ownership of such Subsidiary).
42



--------------------------------------------------------------------------------





“Existing Agreement” shall have the meaning specified in the Introduction to
this Agreement.
“Existing Notes” shall mean the Series C Notes and the Series D Notes.
“Facility” shall have the meaning specified in paragraph 2B.
“FCX” shall mean FCX Group Holdings, LP, a Delaware limited partnership.
“FCX Acquisition” shall mean the direct or indirect acquisition by the Company
of all of the equity interests of FCX pursuant to the Agreement and Plan of
Merger, dated January 8, 2018, by and among the Company, Fortress Merger Holding
Sub LLC, Fortress Merger Sub LP, FCX Group Holdings, LP, FCX Group GP, LLC and
Harvest Partners, LP.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
any jurisdiction other than the United States of America, a State thereof or the
District of Columbia.
“Funded Debt” shall mean with respect to any Person, all Debt of such Person
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable, more than one year from, or is
directly or indirectly renewable or extendible at the option of the debtor to a
date more than one year (including an option of the debtor under a revolving
credit or similar agreement obligating the lender or lenders to extend credit
over a period of more than one year) from, the date on which Funded Debt is to
be determined.
“Governmental Authority” shall mean
(a)    the government of


(i)the United States of America or any state or other political subdivision
thereof, or


(ii)any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” shall mean any governmental official or employee,
employee of any government-owned or government-controlled entity, political
party, any official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity.
“Guaranty of Payment of Debt” shall have the meaning specified in paragraph
3A(1)(ii).
43



--------------------------------------------------------------------------------





“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.
“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.
“Inducement Agreement” shall mean that certain Inducement Agreement dated as of
March 1, 1996 between the Company and Prudential, a copy of which is attached
hereto as Exhibit H.
“Interest Coverage Ratio” shall mean, for the most recently completed four
fiscal quarters of the Company, on a consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense.
“Institutional Investor” shall mean Prudential, any Prudential Affiliate or any
bank, bank affiliate, financial institution, insurance company, pension fund,
endowment or other organization which regularly acquires debt instruments for
investment.


“Issuance Fee” shall have the meaning specified in paragraph 2I(1).


“Issuance Period” shall have the meaning specified in paragraph 2C.
“Leverage Ratio” shall mean at any time, on a consolidated basis, the ratio of
(a) Net Indebtedness (as of the end of the most recently completed fiscal
quarter of the Company), to (b) Consolidated EBITDA (for the most recently
completed four fiscal quarters of the Company).
“Leverage Ratio Step-Up Period” shall mean a four consecutive fiscal quarter
period of the Company that meets the following criteria: (a) a Material
Acquisition Event shall have occurred during the first fiscal quarter of such
period, and (b) by no later than thirty (30) days after the last day of the
first fiscal quarter of such period, the Company shall have notified each
Significant Holder that such period is to be designated a “Leverage Ratio
Step-Up Period” in writing; provided that (i) the designation of a Leverage
Ratio Step-Up Period shall be available to the Company only after each holder of
Notes shall have received, with respect to each Acquisition that is a part of
such Material Acquisition Event, (A) the historical financial statements of the
target entity of such Acquisition, and (B) pro forma financial statements of the
Company and its Subsidiaries accompanied by a certificate of an Authorized
Officer showing pro forma compliance with paragraphs 6A(1) and 6A(2) hereof,
both before and after (assuming implementation of the Leverage Ratio Step-Up
Period) giving effect to such Acquisition and (ii)
44



--------------------------------------------------------------------------------





the Company shall not be entitled to designate more than two such Leverage Ratio
Step-Up Periods during the term of this Agreement.
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory or otherwise) or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any lease in the nature thereof, and the filing of or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction) or
any other type of preferential arrangement for the purpose, or having the
effect, of protecting a creditor against loss or securing the payment or
performance of an obligation.
“Material Acquisition Event” shall mean the date the Company or any Subsidiary
that has provided a Guaranty of Payment of Debt to the holders of Notes
completes an Acquisition the Consideration for which is greater than or equal to
Fifty Million Dollars ($50,000,000).
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, (c) the ability of
any Subsidiary Guarantor to perform its obligations under its Subsidiary
Guaranty, or (d) the validity or enforceability of this Agreement, the Notes or
any Subsidiary Guaranty.
“Material Indebtedness Agreement” shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing or entered into in connection with Funded Debt of
the Company or any Subsidiary equal to or in excess of the amount of Fifty
Million Dollars ($50,000,000).
“Material Subsidiary” shall mean any Subsidiary that has aggregate assets of
greater than $25,000,000, but shall exclude in all events each Subsidiary
established solely in connection with an asset securitization permitted under
this Agreement for the acquisition of receivables and related assets or
interests therein, and that is organized in a manner intended to reduce the
likelihood that it would be substantively consolidated with the Company or any
of its other Subsidiaries in the event the Company or any such other Subsidiary
becomes subject to a proceeding under the Bankruptcy Code (or other insolvency
law).
“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).
“Net Indebtedness” shall mean, at any time the excess, if any, of (a) Debt of
the Company and its Subsidiaries on a consolidated basis as of such date, over
(b) the Unrestricted Domestic Cash Amount as of such date; provided, however,
that, notwithstanding the actual amount, no more than Eighty Million Dollars
($80,000,000) of the Unrestricted Domestic Cash Amount may be used to calculate
Net Indebtedness.
“Notes” shall have the meaning specified in paragraph I.
“OFAC” shall mean the Office of Foreign Assets Control, United States Department
of the Treasury.
45



--------------------------------------------------------------------------------





“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for overseeing, administering and enforcing. A list of OFAC
Sanctions Programs
may    be    found    at    http://www.treasury.gov/resource-
center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.
“Plan” shall mean any “employee pension benefit plan” (as such term is defined
in section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the Company or any ERISA
Affiliate.
“Priority Debt” shall mean, as of any time of determination thereof, the
aggregate amount, without duplication, of (i) all obligations of the Company or
Subsidiaries secured by Liens permitted by clauses (iv) or (v) of paragraph
6B(1) and (ii) Debt of Subsidiaries, other than (a) Debt of the Canadian
Borrowers owed to the Canadian Banks under the Credit Agreement, (b) [reserved],
(c) Debt owed by a Subsidiary to the Company or another Subsidiary, and (d) all
Debt of any Subsidiary that has provided a Guaranty of Payment of Debt under
this Agreement.
“Private Shelf Closing Day” for any Accepted Note shall mean the Business Day
specified for the closing of the purchase and sale of such Shelf Note in the
Request for Purchase of such Shelf Note, provided that if the closing of the
purchase and sale of such Accepted Note is rescheduled pursuant to paragraph 20,
the Private Shelf Closing Day for such Accepted Note, for all purposes of this
Agreement except paragraph 2I(3), shall mean the Rescheduled Closing Day with
respect to such Closing.
“Project Bond Guaranty” shall have the meaning assigned to such term In the
Inducement Agreement.
“Prudential” shall mean PGIM, Inc.
“Prudential Affiliate” shall mean any Affiliate of Prudential.


“Purchasers” shall mean, with respect to any Accepted Notes the Persons, either
Prudential or a Prudential Affiliate, who is purchasing such Accepted Notes.


“Reaffirmation of Guaranty” shall have the meaning specified in paragraph
3A(1)(iii).


“Request for Purchase” shall have the meaning specified in paragraph 2D.




46



--------------------------------------------------------------------------------



“Required Holder(s)” shall mean, with respect to the Notes of any series, at any
time, the holder or holders of at least 50.01% of the aggregate principal amount
of the Notes of such series outstanding at such time.
“Rescheduled Closing Day” shall have the meaning specified in paragraph 2H.
“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of the Company or
any other officer of the Company involved principally in its financial
administration or its controllership function.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Series” shall have the meaning specified in paragraph 1B.
“Series C Notes” shall have the meaning specified in the Introduction to this
Agreement.
“Series D Notes” shall have the meaning specified in the Introduction to this
Agreement.
“Series E Notes” shall have the meaning specified in paragraph 1A.
“Shelf Note” and “Shelf Notes” shall have the meanings specified in paragraph
1B.
“Significant Holder” shall mean (i) Prudential or any Prudential Affiliate, so
long as Prudential or any Prudential Affiliate shall hold any Note or any amount
remains available under the Facility or (ii) any other holder of at least 10% of
the aggregate principal amount of any Series of Notes from time to time
outstanding. To the extent that any notice or document is required to be
delivered to the Significant Holders under this Agreement, such requirement
shall be satisfied with respect to Prudential and all Prudential Affiliates by
giving notice, or delivery of a copy of any such document, to Prudential
(addressed to Prudential and each such Prudential Affiliate).
“State Sanctions List” shall mean a list that is adopted by any state
Governmental Authority within the United States of America pertaining to Persons
that engage in investment or other commercial activities in Iran or any other
country that is a target of economic sanctions imposed under U.S. Economic
Sanctions Laws.
“Subsidiary” shall mean any corporation, association, partnership, limited
partnership, limited liability company, joint venture or other business entity
of which more than 80% of the Voting Stock, membership interests or other equity
interests is owned or controlled directly or indirectly by the Company, or one
or more of the Subsidiaries of the Company, or a combination thereof.
“Subsidiary Guarantor” shall mean each Subsidiary that is a party to a Guaranty
of Payment of Debt.
“Transaction (2018)” shall mean, collectively, (a) the consummation of the FCX
Acquisition on the Amendment (2018) Effective Date, (b) the execution and
effectiveness of Amendment (2018), (c) the incurrence of loans under the Credit
Agreement on the Amendment
47



--------------------------------------------------------------------------------





(2018) Effective Date and the use of proceeds thereof, (d) [reserved] and (e)
the payment of the fees and expenses incurred by the Company in connection with
any of the foregoing (including, for clarification, fees and expenses incurred
by the Company in connection with the bridge credit facility contemplated to be
entered into in connection with the FCX Acquisition).
“Transaction Documents” shall mean this Agreement, the Notes, each Guaranty of
Payment of Debt, each Reaffirmation of Guaranty, and the other agreements,
documents, certificates and instruments now or hereafter executed or delivered
by the Company or any Subsidiary or Affiliate of the Company in connection with
this Agreement.
“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under this Agreement.
“Unrestricted Domestic Cash Amount” shall mean, at any date, that portion of the
Company’s or a Domestic Subsidiary’s aggregate cash and cash equivalents that is
on deposit with one or more Lenders (as defined in the Credit Agreement) party
to the Credit Agreement and that is not encumbered by or subject to any Lien
(including, without limitation, any Lien permitted hereunder), setoff (other
than ordinary course setoff rights of a depository bank arising under a bank
depository agreement for customary fees, charges and other account-related
expenses due to such depository bank thereunder), counterclaim, recoupment,
defense or other right in favor of any Person.
“U.S. Economic Sanctions” shall mean United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act or any similar law or regulation with respect to Iran or any
other country, the Sudan Accountability and Divestment Act, any OFAC Sanctions
Program, or any economic sanctions regulations administered and enforced by the
United States or any enabling legislation or executive order relating to any of
the foregoing.
“U.S. Economic Sanctions Laws” shall mean those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Voting Stock” shall mean, with respect to any corporation, any shares of stock
of such corporation whose holders are entitled under ordinary circumstances to
vote for the election of directors of such corporation (irrespective of whether
at the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).
10C. Accounting Principles, Terms and Determinations. All references in this
Agreement to “general accepted accounting principles” shall be deemed to refer
to generally accepted accounting principles in effect in the United States at
the time of application thereof. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all unaudited
48





--------------------------------------------------------------------------------



financial statements and certificates and reports as to financial matters
required to be furnished hereunder shall be prepared, in accordance with
generally accepted accounting principles. Notwithstanding the foregoing, if any
change in generally accepted accounting principles from those applied in the
preparation of the financial statements referred to in paragraph 8B is
occasioned by the promulgation of rules, regulations, pronouncements and
opinions by or required by the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or successors thereto or
agencies with similar functions), the initial application of which change is
made after the date of this Agreement, and any such change results in a change
in the method of calculation of financial covenants, standards or terms found in
this Agreement, the parties hereto agree that until such time as the parties
hereto agree upon an amendment to this Agreement addressing such change, such
financial covenants, standards and terms shall be construed and calculated as
though such change had not taken place. The parties hereto agree to enter into
good faith negotiations in order to amend the affected provisions so as to
reflect such accounting changes with the desired result that the criteria for
evaluating the Company’s financial condition shall be the same after such
changes as if such changes had not been made. When used herein, the term
“financial statement” shall include the notes and schedules thereto. Any
reference herein to any specific citation, section or form of law, statute, rule
or regulation shall refer to such new, replacement or analogous citation,
section or form should such citation, section or form be modified, amended or
replaced. For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by the Company to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825-10-25 - Fair
Value Option, International Accounting Standard 39 - Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made. Notwithstanding the foregoing, any lease which is required to be
characterized as an operating lease under GAAP as in effect on the Amendment
(2018) Effective Date shall continue to be treated as an operating lease for all
purposes of this Agreement after the Amendment (2018) Effective Date despite any
changes in GAAP occurring after the Amendment (2018) Effective Date, and any
such lease payments shall not be considered Capitalized Lease Obligations
hereunder.


11. MISCELLANEOUS.
11A. Note Payments. The Company agrees that, so long as any Purchaser shall hold
any Note, it will make payments of principal of, interest on and any
Yield-Maintenance Amount payable with respect to such Note, and any other
amounts becoming due hereunder or under any other Transaction Document, which
comply with the terms of this Agreement, by wire transfer of immediately
available funds for credit (not later than 12:00 Noon, New York City local time,
on the date due) to (i) such Purchaser’s account or accounts specified in the
Purchaser Schedule attached hereto in the case of any Series C Note, Series D
Note or Series E Note, (ii) such Purchaser’s account or accounts specified in
the applicable Confirmation of Acceptance (in the case of any Shelf Note) or
(iii) such other account or accounts in the United States as such Purchaser may
designate in writing, notwithstanding any contrary provision herein or in any
Note with respect to the place of payment. Each Purchaser agrees that, before
disposing of any Note, such Purchaser will make a notation thereon (or on a
schedule attached thereto) of all principal payments previously made thereon and
of the date to which interest thereon has been paid. The Company agrees to
afford the benefits of this paragraph 11A to any Transferee which
49



--------------------------------------------------------------------------------





shall have made the same agreement as each Purchaser has made in this paragraph
11A. No holder shall be required to present or surrender any Note or make any
notation thereon, except that upon the written request of the Company made
concurrently with or reasonably promptly after the payment or prepayment in full
of any Note, the applicable holder shall surrender such Note for cancellation,
reasonably promptly after such request, to the Company at its principal office.
11B. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Company shall pay, and save Prudential, each Purchaser and any
Transferee harmless against liability for the payment of, all out-of-pocket
expenses arising in connection with such transactions, including:


(i)(a) all stamp and documentary taxes and similar charges, (b) costs of
obtaining a private placement number from Standard and Poor’s Ratings Group for
the Notes and (c) fees and expenses of brokers, agents, dealers, investment
banks or other intermediaries or placement agents, in each case as a result of
the execution and delivery of this Agreement or the other Transaction Documents
or the issuance of the Notes;


(ii)document production and duplication charges and the fees and expenses of any
special counsel engaged by such Purchaser or such Transferee in connection with
(a) this Agreement, any of the other Transaction Documents and the transactions
contemplated hereby and (b) any subsequent proposed waiver, amendment or
modification of, or proposed consent under, this Agreement or any other
Transaction Document, whether or not such proposed waiver, amendment,
modification or consent shall be effected or granted;


(iii)the costs and expenses, including attorneys’ and financial advisory fees,
incurred by such Purchaser or such Transferee in enforcing (or determining
whether or how to enforce) any rights under this Agreement, the Notes or any
other Transaction Document or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement or any other Transaction Document or the transactions contemplated
hereby or by reason of your or such Transferee’s having acquired any Note,
including without limitation costs and expenses incurred in any workout,
restructuring or renegotiation proceeding or bankruptcy case or in connection
with any prepayment of the Notes; and


(iv)any judgment, liability, claim, order, decree, cost, fee, expense, action or
obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.
The Company also will promptly pay or reimburse each Purchaser or holder of a
Note (upon demand, in accordance with each such Purchaser’s or holder’s written
instruction) for all fees and costs paid or payable by such Purchaser or holder
to the Capital Markets & Investment Analysis Office of the National Association
of Insurance Commissioners in connection with the initial filing of this
Agreement and all related documents and financial information, and all
subsequent annual and interim filings of documents and financial information
related to this
50



--------------------------------------------------------------------------------





Agreement, with such Capital Markets & Investment Analysis Office or any
successor organization acceding to the authority thereof.
The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
any Transferee and the payment of any Note.


11C.    Consent to Amendments. This Agreement may be amended, and the Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, if the Company shall obtain the written consent
to such amendment, action or omission to act, of the Required Holder(s) of the
Notes of each Series except that, (i) with the written consent of the holders of
all Notes of a particular Series, and if an Event of Default shall have occurred
and be continuing, of the holders of all Notes of all Series, at the time
outstanding (and not without such written consents), the Notes of such Series
may be amended or the provisions thereof waived to change the maturity thereof,
to change or affect the principal thereof, or to change or affect the rate or
time of payment of interest on or any Yield­Maintenance Amount payable with
respect to the Notes of such Series, (ii) without the written consent of the
holder or holders of all Notes at the time outstanding, no amendment to or
waiver of the provisions of this Agreement shall change or affect the provisions
of paragraph 7A or this paragraph 11C insofar as such provisions relate to
proportions of the principal amount of the Notes of any Series, or the rights of
any individual holder of Notes, required with respect to any declaration of
Notes to be due and payable or with respect to any consent, amendment, waiver or
declaration, (iii) with the written consent of Prudential (and not without the
written consent of Prudential) the provisions of paragraph 2 may be amended or
waived (except insofar as any such amendment or waiver would affect any rights
or obligations with respect to the purchase and sale of Notes which shall have
become Accepted Notes prior to such amendment or waiver), and (iv) with the
written consent of all of the Purchasers which shall have become obligated to
purchase Accepted Notes of any Series (and not without the written consent of
all such Purchasers), any of the provisions of paragraphs 2 and 3 may be amended
or waived insofar as such amendment or waiver would affect only rights or
obligations with respect to the purchase and sale of the Accepted Notes of such
Series or the terms and provisions of such Accepted Notes. Each holder of any
Note at the time or thereafter outstanding shall be bound by any consent
authorized by this paragraph 11C, whether or not such Note shall have been
marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein and in the Notes, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.


11D.    Form, Registration, Transfer and Exchange of Notes; Lost Notes. The
Notes are issuable as registered notes without coupons in denominations of at
least $1,000,000 except as may be necessary to (i) reflect any principal amount
not evenly divisible by $1,000,000 or (ii) enable the registration of transfer
by a holder of its entire holding of any Series of Notes; provided, however,
that no such minimum denomination shall apply to Notes issued to, or issued upon
transfer by any holder of the Notes to, Prudential or one or more Prudential
Affiliates or accounts managed by Prudential or Prudential Affiliates or to any
other entity or group of affiliates with respect to which the Notes so issued or
transferred shall be managed by a single
51



--------------------------------------------------------------------------------





entity. The Company shall keep at its principal office a register in which the
Company shall provide for the registration of Notes and of transfers of Notes.
Upon surrender for registration of transfer of any Note at the principal office
of the Company, the Company shall, at its expense, execute and deliver one or
more new Notes of like tenor and of a like aggregate principal amount,
registered in the name of such transferee or transferees. At the option of the
holder of any Note, such Note may be exchanged for other Notes of like tenor and
of any authorized denominations, of a like aggregate principal amount, upon
surrender of the Note to be exchanged at the principal office of the Company.
Whenever any Notes are so surrendered for exchange, the Company shall, at its
expense, execute and deliver the Notes which the holder making the exchange is
entitled to receive. Each installment of principal payable on each installment
date upon each new Note issued upon any such transfer or exchange shall be in
the same proportion to the unpaid principal amount of such new Note as the
installment of principal payable on such date on the Note surrendered for
registration of transfer or exchange bore to the unpaid principal amount of such
Note. No reference need be made in any such new Note to any installment or
installments of principal previously due and paid upon the Note surrendered for
registration of transfer or exchange. Every Note surrendered for registration of
transfer or exchange shall be duly endorsed, or be accompanied by a written
instrument of transfer duly executed, by the holder of such Note or such
holder’s attorney duly authorized in writing. Any Note or Notes issued in
exchange for any Note or upon transfer thereof shall carry the rights to unpaid
interest and interest to accrue which were carried by the Note so exchanged or
transferred, so that neither gain nor loss of interest shall result from any
such transfer or exchange. Upon receipt of written notice from the holder of any
Note of the loss, theft, destruction or mutilation of such Note and, in the case
of any such loss, theft or destruction, upon receipt of such holder’s unsecured
indemnity agreement, or in the case of any such mutilation upon surrender and
cancellation of such Note, the Company will make and deliver a new Note, of like
tenor, in lieu of the lost, stolen, destroyed or mutilated Note.


11E.    Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and interest on, and any Yield-Maintenance
Amount payable with respect to, such Note and for all other purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in all or any part of such Note
to any Person on such terms and conditions as may be determined by such holder
in its sole and absolute discretion.


11F.    Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter.


52



--------------------------------------------------------------------------------





11G.    Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not The Company shall not assign its rights under paragraph 2.


11H.    Disclosure to Other Persons. The Company acknowledges that Prudential,
each Purchaser and each holder of any Note may deliver copies of any financial
statements and other documents delivered to it, and disclose any other
information disclosed to it, by or on behalf of the Company or any Subsidiary in
connection with or pursuant to this Agreement to (i) its directors, officers,
employees, agents and professional consultants, (ii) any Purchaser or holder of
any Note, (iii) any Institutional Investor to which it offers to sell any Note
or any part thereof other than a Competitor, (iv) any Institutional Investor to
which it sells or offers to sell a participation in all or any part of any Note
other than a Competitor, (v) any Institutional Investor from which it offers to
purchase any security of the Company, (vi) any federal or state regulatory
authority having jurisdiction over it, (vii) the National Association of
Insurance Commissioners or any similar organization, or (viii) any other Person
to which such delivery or disclosure may be necessary (a) in compliance with any
law, rule, regulation or order applicable to it, (b) in response to any subpoena
or other legal process or informal investigative demand, (c) in connection with
any litigation to which it is a party or (d) in order to enforce its rights
under this Agreement. Subject to the disclosure permitted in the first sentence
of this paragraph, Prudential, each such Purchaser, each such holder and any
Person designated by any of the foregoing Persons under paragraph 5C each agree
to maintain the confidentiality of such Confidential Information in accordance
with procedures adopted by Prudential, such Purchaser or other Person in good
faith to protect confidential information of third parties delivered to
Prudential, such Purchaser or other Person. “Confidential Information” shall
mean financial statements and reports delivered pursuant to paragraph 5A and
other non-public information regarding the Company which was obtained pursuant
to paragraph 5B or paragraph 5C; provided, however, that such term shall not
include information (x) which was publicly known, or otherwise known to you at
the time of disclosure, (y) which subsequently becomes publicly known through no
act or omission by you or any of your agents or (z) which otherwise becomes
known to you other than through disclosure by the Company to you. For purposes
of this paragraph, “Competitors” shall mean any Person which has (1) any of the
following Standard Industrial Classification Codes (“SIC Codes”): 5084, 5085,
and 5063, or (2) a pension or benefit plan maintained by a Person which has any
of the foregoing SIC Codes. Prudential and each Purchaser shall be entitled to
rely on a certificate from a Person that it is not a “Competitor” of the
Company. The Company shall be entitled to modify or supplement in writing the
foregoing SIC Codes with the consent of the Required Holders which consent shall
not be unreasonably denied. In the event that as a condition to receiving access
to information relating to the Company or its Subsidiaries in connection with
the transactions contemplated by or otherwise pursuant to this Agreement,
Prudential, any Purchaser or holder of a Note is required to agree to a
confidentiality undertaking (whether through IntraLinks, another secure website,
a secure virtual workspace or otherwise) which is different from this paragraph
11H, this paragraph 11H shall not be amended thereby and, as between Prudential,
such Purchaser or such holder and the Company, this paragraph 11H shall
supersede any such other confidentiality undertaking.


53



--------------------------------------------------------------------------------





11I.    Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) or by hand
delivery or telecopy and (i) if to Prudential, addressed to Prudential at the
address specified for such communications in the Purchaser Schedule attached
hereto or to such other address as Prudential shall have specified in writing to
the Company, (ii) if to any Purchaser (other than Prudential), addressed to such
Purchaser at the address specified in the Purchaser Schedule (or Confirmation of
Acceptance (in the case of any Shelf Notes)), or at such other address as any
Purchaser shall have specified in writing to the Company, and (iii) if to any
other holder of any Note, addressed to such other holder at such address as such
other holder shall have specified in writing to the Company or, if any such
other holder shall not have so specified an address to the Company, then
addressed to such other holder in care of the last holder of such Note which
shall have so specified an address to the Company, and (iv) if to the Company,
addressed to it at Applied Industrial Technologies, Inc., One Applied Plaza,
Cleveland, Ohio 44115, Attention: Vice President, Chief Financial Officer &
Treasurer, or at such other address as the Company shall have specified to the
holder of each Note in writing; provided, however, that any such communication
to the Company may also, at the option of the Person sending such communication,
be delivered by any other means either to the Company at its address specified
above or to any officer of the Company. Any communication pursuant to paragraph
2 shall be made by the method specified for such communication in paragraph 2,
and shall be effective to create any rights or obligations under this Agreement
only if, in the case of a telephone communication, an Authorized Officer of the
party conveying the information and of the party receiving the information are
parties to the telephone call, and in the case of a facsimile transmission
communication, the communication is signed by an Authorized Officer of the party
conveying the information, addressed to the attention of an Authorized Officer
of the party receiving the information, and in fact received at the facsimile
terminal the number of which is listed for the party receiving the communication
in the Information Schedule or at such other facsimile terminal as the party
receiving the information shall have specified in writing to the party sending
such information.


11J.    Payments Due on Non-Business Days. Anything in this Agreement or the
Notes to the contrary notwithstanding, any payment of principal of or interest
on, or Yield­Maintenance Amount payable with respect to, any Note that is due on
a date other than a Business Day shall be made on the next succeeding Business
Day. If the date for any payment is extended to the next succeeding Business Day
by reason of the preceding sentence, the period of such extension shall be
included in the computation of the interest payable on such Business Day.


11K.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


11L.    Descriptive Headings. The descriptive headings of the several paragraphs
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.


11M.    Satisfaction Requirement. If any agreement, certificate or other
writing, or any action taken or to be taken, is by the terms of this Agreement
required to be satisfactory to any


54





--------------------------------------------------------------------------------



Purchaser, to any holder of Notes or to the Required Holder(s), the
determination of such satisfaction shall be made by such Purchaser, such holder
or the Required Holder(s), as the case may be, in the reasonable judgment
(exercised in good faith) of the Person or Persons making such determination.


11N.    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES UNDER THIS AGREEMENT OR IN
CONNECTION WITH ANY CLAIMS OR DISPUTES ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER SOUNDING IN CONTRACT OR TORT) SHALL BE GOVERNED BY, THE LAW
OF THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).


11O.    SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS IN COOK COUNTY,
ILLINOIS, OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY HEREBY IRREVOCABLY
ACCEPTS, UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS WITH RESPECT
TO ANY SUCH ACTION OR PROCEEDING. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN PARAGRAPH 11J OR TO CT
CORPORATION SYSTEM AT 208 SOUTH LASALLE STREET, CHICAGO, ILLINOIS 60604, SUCH
SERVICE TO BECOME EFFECTIVE UPON RECEIPT. THE COMPANY AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY IN ANY OTHER JURISDICTION.
THE COMPANY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR
ANY OTHER TRANSACTION DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. TO THE EXTENT THAT THE COMPANY HAS OR MAY HEREAFTER
ACQUIRE IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION, EXECUTION OR OTHERWISE
55



--------------------------------------------------------------------------------





WITH RESPECT TO ITSELF OR ITS PROPERTY), THE COMPANY HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT, THE NOTES OR
ANY OTHER TRANSACTION DOCUMENT. THE COMPANY, PRUDENTIAL AND EACH PURCHASER
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES, ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING IN
CONNECTION WITH ANY CLAIMS OR DISPUTES RELATING THERETO, WHETHER SOUNDING IN
CONTRACT OR TORT).


11P.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


11Q.    Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or the Company of any of its obligations hereunder, and neither Prudential nor
any Purchaser shall be responsible for the obligations of, or any action taken
or omitted by, any other such Person hereunder.


11R.    Independent Investigation. Each Purchaser represents to and agrees with
each other Purchaser that it has made its own independent investigation of the
condition (financial and otherwise), prospects and affairs of the Company and
its Subsidiaries in connection with its purchase of the Notes hereunder and has
made and shall continue to make its own appraisal of the creditworthiness of the
Company. No holder of Notes shall have any duties or responsibility to any other
holder of Notes, either initially or on a continuing basis, to make any such
investigation or appraisal or to provide any credit or other information with
respect thereto. No holder of Notes is acting as agent or in any other fiduciary
capacity on behalf of any other holder of Notes.


11S.    Directly or Indirectly. Where any provision in this Agreement refers to
actions to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such Person.


11T.    Transaction References. The Company agrees that Prudential and
Prudential Private Capital (or an Affiliate thereof) may, at its expense, (i)
refer to its role in establishing the Facility, as well as the identity of the
Company, the Existing Notes, Series E Notes and the maximum aggregate principal
amount of the Notes and the date on which the Facility was established, on its
internet site, social media channels or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium and
(ii) display the Company’s corporate logo in conjunction with any such
reference.


11U.    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
anyone of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid (i) the occurrence of a Default or Event of Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by
56



--------------------------------------------------------------------------------





the holder of any Note to prohibit through equitable action or otherwise the
taking of any action by the Company or any Subsidiary which would result in a
Default or Event of Default.
57





--------------------------------------------------------------------------------




11V. Binding Agreement. When this Agreement is executed and delivered by the
Company, Prudential, the Existing Holders and the Effective Date Purchasers, it
shall become a binding agreement between the Company, Prudential, the Existing
Holders and the Effective Date Purchasers. This Agreement shall also inure to
the benefit of each Purchaser which shall have executed and delivered a
Confirmation of Acceptance, and each such Purchaser shall be bound by this
Agreement to the extent provided in such Confirmation of Acceptance.
Very truly yours,


APPLIED INDUSTRIAL
TECHNOLOGIES, INC.




By: /s/ David K. Wells        
Name: David K. Wells
Title: Vice President




By: /s/ Fred D. Bauer                
Name: Fred D. Bauer
Title: Vice President


The foregoing Agreement is hereby accepted
as of the date first above written.


PGIM, INC.


By: /s/ Michael Gurovitsch            
Vice President
PAR U HARTFORD LIFE & ANNUITY COMFORT TRUST
PAR U HARTFORD LIFE INSURANCE COMFORT TRUST




By:    Prudential Arizona Reinsurance
Universal Company (as Grantor)
By:    PGIM, Inc. (as Investment Manager)


By:     /s/ Michael Gurovitsch        
Title:




THE GIBRALTAR LIFE INSURANCE CO.,
LTD.
58



--------------------------------------------------------------------------------



By:    Prudential Investment Management Japan
Co., Ltd. (as Investment Manager)
By:     PGIM, Inc.
(as Sub-Adviser)


By:     /s/ Michael Gurovitsch        
Vice President
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
By:    /s/ Michael Gurovitsch        
Vice President
WILLIAM PENN LIFE INSURANCE
COMPANY OF NEW YORK
FARMERS NEW WORLD LIFE INSURANCE
COMPANY
GLOBE LIFE AND ACCIDENT INSURANCE
COMPANY
LIBERTY NATIONAL LIFE INSURANCE
COMPANY
THE LINCOLN NATIONAL LIFE INSURANCE
COMPANY
FAMILY HERITAGE LIFE INSURANCE
COMPANY OF AMERICA
MTL INSURANCE COMPANY
FARMERS INSURANCE EXCHANGE
MID CENTURY INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc.
(as its General Partner)


By:    /s/ Michael Gurovitsch        
Vice President








PRIVATE PLACEMENT TRUST
INVESTORS, LLC
59



--------------------------------------------------------------------------------





By:    Prudential Private Placement Investors,
L.P. (as Managing Member)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)


By:    /s/ Michael Gurovitsch        
Vice President






PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY


By:     PGIM, Inc.
(as Investment Manager)


By:    /s/ Michael Gurovitsch        
Vice President






PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION


By:     PGIM, Inc.
(as Investment Manager)


By:    /s/ Michael Gurovitsch        
Vice President








--------------------------------------------------------------------------------



PURCHASER SCHEDULE


[Information is on file with Prudential.]









--------------------------------------------------------------------------------






INFORMATION SCHEDULE
[Information on file with Prudential.]



--------------------------------------------------------------------------------






EXHIBIT A-1
[FORM OF SERIES C NOTE]
APPLIED INDUSTRIAL TECHNOLOGIES, INC.
SENIOR NOTE
(Fixed Rate)
SERIES C
No. 2014 C-__                                    PPN: 03820C A#2
ORIGINAL PRINCIPAL AMOUNT: $    
ORIGINAL ISSUE DATE: 1 July 2014
INTEREST RATE: 3.19%
INTEREST PAYMENT DATES: 1 January and 1 July of each year, commencing on 1
January 2015
FINAL MATURITY DATE: 1 July 2022
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:        1 July 2020 - $    
1 July 2021 - $    
FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC., a
corporation organized and existing under the laws of the State of Ohio (the
“Company”), hereby promises to pay to         , or registered assigns, the
principal sum of            DOLLARS, payable in installments on the Principal
Installment Dates and in the amounts specified above, and on the Final Maturity
Date specified above in an amount equal to the unpaid balance of the principal
hereof, with interest (computed on the basis of a 360-day year--30-day month)
(a) on the unpaid balance thereof at the Interest Rate per annum specified
above, payable on each Interest Payment Date specified above and on the Final
Maturity Date specified above, commencing with the Interest Payment Date next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest, and any overdue payment of any
Yield-Maintenance Amount (as defined in the Note Agreement referred to below),
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 2% plus the Interest Rate specified above or (ii) 2%
over the rate of interest publicly announced by JPMorgan Chase Bank, National
Association from time to time in New York City as its Prime Rate.
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.
A-1-1



--------------------------------------------------------------------------------



This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to an Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of October 30, 2019 (the “Agreement”), between the Company, on the one
hand, and PGIM, Inc., the Existing Holders, the Effective Date Purchasers named
in the Purchaser Schedule and each “Prudential Affiliate” (as defined in the
Agreement) which becomes a party thereto, on the other hand, and is entitled to
the benefits thereof. As provided in the Agreement, this Note is subject to
prepayment, in whole or from time to time in part on the terms specified in the
Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.
[Signature Page Follows]
A-1-2



--------------------------------------------------------------------------------





THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.
APPLIED INDUSTRIAL TECHNOLOGIES, INC.




By: ________________________________________
Name: ______________________________________
Title: _______________________________________






By: _________________________________________
Name: _______________________________________
Title: ________________________________________






















































A-1-3



--------------------------------------------------------------------------------








EXHIBIT A-2
[FORM OF SERIES D NOTE]


APPLIED INDUSTRIAL TECHNOLOGIES, INC.


SENIOR NOTE
(Fixed Rate)
SERIES D
No. 2014 D-__                                    PPN: 03820C B*5
ORIGINAL PRINCIPAL AMOUNT: $    
ORIGINAL ISSUE DATE: October 30, 2014
INTEREST RATE: 3.21%
INTEREST PAYMENT DATES: April 30 and October 31 of each year, commencing on
April 30, 2015
FINAL MATURITY DATE: October 31, 2023
PRINCIPAL INSTALLMENT DATES AND AMOUNTS: October 31, 2019 - $    
FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC., a
corporation organized and existing under the laws of the State of Ohio (the
“Company”), hereby promises to pay to         , or registered assigns, the
principal sum of            DOLLARS, payable in installments on the Principal
Installment Dates and in the amounts specified above, and on the Final Maturity
Date specified above in an amount equal to the unpaid balance of the principal
hereof, with interest (computed on the basis of a 360-day year--30-day month)
(a) on the unpaid balance thereof at the Interest Rate per annum specified
above, payable on each Interest Payment Date specified above and on the Final
Maturity Date specified above, commencing with the Interest Payment Date next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest, and any overdue payment of any
Yield-Maintenance Amount (as defined in the Note Agreement referred to below),
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 2% plus the Interest Rate specified above or (ii) 2%
over the rate of interest publicly announced by JPMorgan Chase Bank, National
Association from time to time in New York City as its Prime Rate.
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to an Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of October
A-2-1



--------------------------------------------------------------------------------





30, 2019 (the “Agreement”), between the Company, on the one hand, and PGIM,
Inc., the Existing Holders, the Effective Date Purchasers named in the Purchaser
Schedule and each “Prudential Affiliate” (as defined in the Agreement) which
becomes a party thereto, on the other hand, and is entitled to the benefits
thereof. As provided in the Agreement, this Note is subject to prepayment, in
whole or from time to time in part on the terms specified in the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.
[Signature Page Follows]
A-2-2



--------------------------------------------------------------------------------



THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: ___________________________________________
Name: _________________________________________
Title: __________________________________________








By: ___________________________________________
Name: _________________________________________
Title: __________________________________________




























































A-2-3



--------------------------------------------------------------------------------






EXHIBIT A-3
[FORM OF SERIES E NOTE]
APPLIED INDUSTRIAL TECHNOLOGIES, INC.
3.08% SERIES E SENIOR NOTE DUE OCTOBER 30, 2024
No. _____                                                [Date]
$                                            PPN
FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC., a
corporation organized and existing under the laws of the State of Ohio (the
“Company”), hereby promises to pay to     , or registeredassigns, the principal
sum of        DOLLARS on October 30, 2024, with interest (computed on the basis
of a 360-day year-30-day month) (a) on the unpaid balance thereof at the rate of
3.08% per annum from the date hereof, payable semiannually on the 30th day of
April and October in each year, commencing with the April 30 or October 30 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) (i) on any overdue payment (including any overdue prepayment)
of principal, any overdue payment of Yield-Maintenance Amount, any overdue
payment of interest (to the extent permitted by applicable law), and (ii) during
any period when an Event of Default shall be in existence, at the election of
the Required Holder(s) of the Series E Notes, on the entire unpaid principal
balance hereof, at a rate per annum from time to time equal to the Default Rate,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand). The “Default Rate” shall mean a rate per annum from time to
time equal to the lesser of (i) the maximum rate permitted by applicable law,
and (ii) the greater of (a) 5.08% or (b) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank, National Association, from time to
time in New York City as its Prime Rate.
Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of JPMorgan Chase
Bank, National Association, in New York City or at such other place as the
holder hereof shall designate to the Company in writing, in lawful money of the
United States of America.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to an Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of October 30, 2019 (the “Agreement”), between the Company, on the one
hand, and PGIM, Inc., the Existing Holders, the Effective Date Purchasers named
in the Purchaser Schedule and each “Prudential Affiliate” (as defined in the
Agreement) which becomes a party thereto, on the other hand, and is entitled to
the benefits thereof. As provided in the Agreement, this Note is subject to
prepayment, in whole or from time to time in part on the terms specified in the
Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized
A-3-1



--------------------------------------------------------------------------------





in writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement, but not otherwise.
This Note is guaranteed pursuant to one or more Guaranty of Payment of Debt
executed by certain guarantors. Reference is made to such Guaranty of Payment of
Debt for a statement concerning the terms and conditions governing such
guarantee of the obligations of the Company hereunder.
The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (except to the extent required in
the Agreement), protest and diligence in collecting in connection with this
Note, whether now or hereafter required by applicable law.
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.
Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.
THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).
APPLIED INDUSTRIAL TECHNOLOGIES, INC.




By: _______________________________________
Name: _____________________________________
Title: ______________________________________




By: _______________________________________
Name: _____________________________________
Title: ______________________________________
A-3-2



--------------------------------------------------------------------------------






EXHIBIT A-4
[FORM OF SHELF NOTE]
APPLIED INDUSTRIAL TECHNOLOGIES, INC.
SENIOR NOTE
(Fixed Rate)
SERIES __
No. 20__ D-__                                    PPN:
ORIGINAL PRINCIPAL AMOUNT: $    
ORIGINAL ISSUE DATE:    
INTEREST RATE: ___%
INTEREST PAYMENT DATES:    and    of each year, commencing on
FINAL MATURITY DATE:    __, 20__
PRINCIPAL INSTALLMENT DATES AND AMOUNTS: [    - $______]
FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC., a
corporation organized and existing under the laws of the State of Ohio (the
“Company”), hereby promises to pay to         , or registered assigns, the
principal sum of            DOLLARS, payable in installments on the Principal
Installment Dates and in the amounts specified above, and on the Final Maturity
Date specified above in an amount equal to the unpaid balance of the principal
hereof, with interest (computed on the basis of a 360-day year--30-day month)
(a) on the unpaid balance thereof at the Interest Rate per annum specified
above, payable on each Interest Payment Date specified above and on the Final
Maturity Date specified above, commencing with the Interest Payment Date next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) (i) on any overdue payment (including any overdue prepayment)
of principal, any overdue payment of Yield Maintenance Amount, any overdue
payment of interest (to the extent permitted by applicable law), and (ii) during
any period when an Event of Default shall be in existence, at the election of
the Required Holder(s) of this Series of Notes, on the entire unpaid principal
balance hereof, at a rate per annum from time to time equal to the Default Rate,
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand). The “Default Rate” shall mean a rate per
annum from time to time equal to the lesser of (i) the maximum rate permitted by
applicable law, and (ii) the greater of (a) 2.00% over the Interest Rate
specified above or (b) 2.00% over the rate of interest publicly announced by
JPMorgan Chase Bank, National Association, from time to time in New York City as
its Prime Rate.
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.
A-4-1



--------------------------------------------------------------------------------



This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to an Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of October 30, 2019 (the “Agreement”), between the Company, on the one
hand, and PGIM, Inc., the Existing Holders, the Effective Date Purchasers named
in the Purchaser Schedule and each “Prudential Affiliate” (as defined in the
Agreement) which becomes a party thereto, on the other hand, and is entitled to
the benefits thereof. As provided in the Agreement, this Note is subject to
prepayment, in whole or from time to time in part on the terms specified in the
Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.
[Signature Page Follows]
A-4-2



--------------------------------------------------------------------------------





THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.
    
APPLIED INDUSTRIAL TECHNOLOGIES, INC.




By:__________________________________________
Name: _______________________________________
Title: ________________________________________






By: __________________________________________    
Name: ________________________________________
Title: _________________________________________


























































A-4-3



--------------------------------------------------------------------------------








EXHIBIT B
[FORM OF DISBURSEMENT DIRECTION LETTER]
[On Company Letterhead - place on one page]
[Date]
[Names and Addresses of
Initial Purchasers]


Re:    3.08% Series E Senior Notes due October 30, 2024 (the “Notes”)


Ladies and Gentlemen:
Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of October 30, 2019 (the “Note Agreement”), between the
Company, on the one hand, and PGIM, Inc., the Existing Holders, the Effective
Date Purchasers named in the Purchaser Schedule and each “Prudential Affiliate”
(as defined in the Agreement). Capitalized terms used herein shall have the
meanings assigned to such terms in the Note Agreement.
You are hereby irrevocably authorized and directed to disburse the $25,000,000
purchase price of the Notes by wire transfer of immediately available funds to
[bank name and address], ABA # ___________________, for credit to the account of
__________________, account no. ____________.


Disbursement when so made shall constitute payment in full of the purchase price
of the Notes and shall be without liability of any kind whatsoever to you.
Very truly yours,


APPLIED INDUSTRIAL TECHNOLOGIES, INC.




By: ________________________________________    
Name: ______________________________________
Title: _______________________________________




By: _________________________________________
Name: _______________________________________
Title: ________________________________________






B-1



--------------------------------------------------------------------------------








EXHIBIT C
[FORM OF REQUEST FOR PURCHASE]
APPLIED INDUSTRIAL TECHNOLOGIES, INC.
REQUEST FOR PURCHASE
Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of October 30, 2019 (the “Agreement”), between the Company,
on the one hand, and PGIM, Inc., the Existing Holders, the Effective Date
Purchasers named in the Purchaser Schedule and each “Prudential Affiliate” (as
defined in the Agreement), on the other hand. Capitalized terms used and not
otherwise defined herein shall have the respective meanings specified in the
Agreement.
Pursuant to paragraph 2B(3) of the Agreement, the Company hereby makes the
following Request for Purchase:


1.Aggregate principal amount of the Notes covered hereby (the “Notes”)
$    1
2.Individual specifications of the Notes:
Principal
Final        Prepayment    Interest
Principal        Maturity    Dates and    Payment
Amount        Date        Amounts    Period2




3.Use of proceeds of the Notes:




4.Proposed day for the closing of the purchase and sale of the Notes:




5.The purchase price of the Notes is to be transferred to:
Name, Address
and ABA Routing    Number of
Number of Bank    Account
1 Minimum principal amount of $5,000,000
2 Specify quarterly or semiannually in arrears
C-1



--------------------------------------------------------------------------------



6.    The Company certifies (a) that the representations and warranties
contained in paragraph 8 of the Agreement are true on and as of the date of this
Request for Purchase, and (b) that there exists on the date of this Request for
Purchase no Event of Default or Default.


7.    The Issuance Fee to be paid pursuant to the Agreement will be paid by the
Company on the closing date.
Dated:
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: __________________________________________
Name: ________________________________________
Title: _________________________________________






By: ___________________________________________
Name: _________________________________________
Title: __________________________________________














































C-2



--------------------------------------------------------------------------------








EXHIBIT D
[FORM OF CONFIRMATION OF ACCEPTANCE]
APPLIED INDUSTRIAL TECHNOLOGIES, INC.
CONFIRMATION OF ACCEPTANCE
Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of October 30, 2019 (the “Agreement”), between the Company,
on the one hand, and PGIM, Inc., the Existing Holders, the Effective Date
Purchasers named in the Purchaser Schedule and each “Prudential Affiliate” (as
defined in the Agreement), on the other hand. All terms used herein that are
defined in the Agreement have the respective meanings specified in the
Agreement.
Prudential or the Prudential Affiliate which is named below as a Purchaser of
Notes hereby confirms the representations as to such Notes set forth in
paragraph 9 of the Agreement, and agrees to be bound by the provisions of
paragraphs 2B(5) and 2B(7) of the Agreement relating to the purchase and sale of
such Notes and by the provisions of the second sentence of paragraph 11A of the
Agreement.
Pursuant to paragraph 2B(5) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:
I.    Accepted Notes: Aggregate principal amount $    
(A)    (a) Name of Purchaser:
(a)Principal amount:
(b)Final maturity date:
(c)Principal prepayment dates and amounts:
(d)Interest rate:
(e)Interest payment period:
(f)Payment and notice instructions: As set forth on attached Purchaser Schedule
(B)    (a) Name of Purchaser:
(a)Principal amount:
(b)Final maturity date:
(c)Principal prepayment dates and amounts:
(d)Interest rate:
(e)Interest payment period:
(f)Payment and notice instructions: As set forth on attached Purchaser Schedule
[(C), (D)    same information as above.]
I.Closing Day:
II.Issuance Fee:










D-1



--------------------------------------------------------------------------------



Dated:     
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: ________________________________________
Name: ______________________________________
Title: _______________________________________




By: _________________________________________
Name: _______________________________________
Title: ________________________________________






[PRUDENTIAL AFFILIATE]






By: __________________________________________
Vice President






















































D-2



--------------------------------------------------------------------------------








Schedule 6B(1) Existing Liens
DEBTOR
SECURED PARTY
JURISDICTION
FILE
DATE
FILE NUMBER
DESCRIPTION OF COLLATERAL
Applied Industrial
Somerset Leasing
Ohio
11.09.09
OH00138292496
specific leased equipment
Technologies, Inc.
Corp. XVII
Secretary of
 
 
 
 
 
State
09.26.11
20112700264
assignment
assignee:
 
Bank Financial F.S.B. (FA)
 
10.16.14
20142890225
Bank Financial F.S.B. (FA)
continuation
Applied Industrial
Somerset Leasing Corp. I
Ohio
03.03.11
OH00148521233
specific leased equipment
Technologies, Inc.
 
Secretary of
 
 
 
 
 
State
01.11.16
20160110544
continuation
Applied Industrial
Somerset Capital
Ohio
04.04.11
OH00149177091
specific leased equipment
Technologies, Inc.
Group, Ltd.
Secretary of
 
 
 
 
 
State
03.04.16
20160640728
continuation
Applied Industrial
Director of the Ohio
Ohio
05.01.14
OH00175867591
personal property, including but not limited
Technologies, Inc.
Development Services
Agency
Secretary of
State
 
 
to building materials, rents, future leases, funds loaned, payment, insurance,
book, proceeds
 
 
 
11.01.18
SR225933
continuation



Schedule 6B(1)



--------------------------------------------------------------------------------



DEBTOR
SECURED PARTY
JURISDICTION
FILE
DATE
FILE NUMBER
DESCRIPTION OF COLLATERAL
Applied Industrial
De Lage Landen Financial
Ohio
02.19.16
OH00198023813
Specific leased equipment
Technologies, Inc.
Services, Inc.
Secretary of
 
 
 
 
 
State
 
 
 
 
 
 
03.31.16
20160950144
amended and restated covered collateral
Applied Industrial
De Lage Landen Financial
Ohio
05.17.16
OH00201037474
Specific leased equipment
Technologies, Inc.
Services, Inc.
Secretary of
 
 
 
 
 
State
 
 
 
Applied Industrial
Red-D-Arc Inc.
Ohio
06.05.17
OH00211881677S
specific leased equipment
Technologies, Inc.
 
Secretary of
 
 
 
 
 
State
 
 
 
Applied Industrial
AIT Receivables LLC - PNC
Ohio
08.31.18
OH00224445234
receivables
Technologies, Inc.
Bank, National Association, as Administrative Agent
Secretary of
State
 
 
 
Applied Industrial
Director of the Ohio
Cuyahoga
05.01.14
201405019001
fixture
Technologies, Inc.
Development Services
County
 
 
 
 
Agency
 
 
 
 
Applied Industrial
United States Steel
Pennsylvania
02.28.14
2014030301865
all hydraulic and lubrication equipment
Technologies, LLC
Corporation
Secretary of
 
 
 
 
 
State
 
 
 
Applied Industrial
Somerset Leasing
Delaware
02.09.11
2011 0478712
specific leased equipment
Technologies, Inc.
 
Secretary of
 
 
 
 
Corp. XVII
State
 
 
 
 
 
 
01.14.16
20160276681
continuation
ESI Acquisition Corporation
United States Steel
Ohio
03.31.11
OH00149140105
owned equipment
 
 
Secretary of
 
 
 



6B(1)-2



--------------------------------------------------------------------------------



DEBTOR
SECURED PARTY
JURISDICTION
FILE
DATE
FILE NUMBER
DESCRIPTION OF COLLATERAL
d/b/a
Corporation
State
 
 
 
Engineered Sales, Inc.
 
 
03.03.16
20160630242
confirmation
Engineered Sales, Inc.
Wells Fargo Bank, N.A.
Ohio
01.29.15
OH00182704465
specific equipment, proceeds
 
 
Secretary of
 
 
 
 
 
State
 
 
 
Power Systems, LLC
U.S. Bank Equipment
Ohio
02.05.14
OH00173710659
specific equipment
 
Finance
Secretary of
 
 
 
 
 
State
 
 
 
Power Systems, LLC
U.S. Bank Equipment
Ohio
10.10.14
OH00180146227
specific equipment
 
Finance
Secretary of
 
 
 
 
 
State
 
 
 
Power Systems, LLC
U.S. Bank Equipment
Ohio
10.10.14
OH00180147906
specific equipment
 
Finance
Secretary of
 
 
 
 
 
State
 
 
 
Power Systems, LLC
U.S. Bank Equipment
Ohio
10.27.14
OH00180509035
specific equipment
 
Finance
Secretary of
 
 
 
 
 
State
 
 
 
S. G. Morris Co., LLC
United State Steel
Ohio
06.07.06
OH00103035461
specific equipment owned by United States
 
Corporation
Secretary of
 
 
Steel Corporation
 
 
State
 
 
 
 
 
 
02.14.11
20110460303
continuation
 
 
 
06.03.16
20161550288
continuation



6B(1)-3



--------------------------------------------------------------------------------



DEBTOR
SECURED PARTY
JURISDICTION
FILE
DATE
FILE NUMBER
DESCRIPTION OF COLLATERAL
Corrosion Fluid Products
United States Steel
Michigan
01.29.09
20090152518
All owned pump/components held by debtor
Corp.
Corporation
Department of State
 
 
for storage/repair various contracts/purchase orders
continuation
 
 
 
01.27.14
20140128518
 
EADS DISTRIBUTION LLC
Wells Fargo Bank, N.A.
Delaware
06.20.14
20142439800
equipment: Forklift
 
 
Secretary of
 
 
 
 
 
State
 
 
 
EADS DISTRIBUTION LLC
Wells Fargo Bank, N.A.
Delaware
08.06.14
20143139904
equipment: Forklift
 
 
Secretary of
 
 
 
 
 
State
 
 
 
EADS DISTRIBUTION LLC
Wells Fargo Bank, N.A.
Delaware
08.11.14
20143212370
equipment: Forklift
 
 
Secretary of
 
 
 
 
 
State
 
 
 
FCX Performance, Inc.
Mitel Leasing, Inc.
Ohio
07.10.13
OH00168687732
rental equipment-security interest only
 
 
Secretary of
 
 
 
 
 
State
 
 
 
FCX Performance, Inc.
Mitel Leasing, Inc.
Ohio
10.01.13
OH00170601160
rental equipment-security interest only
 
 
Secretary of
 
 
 
 
 
State
 
 
 



6B(1)-4



--------------------------------------------------------------------------------



DEBTOR
SECURED PARTY
JURISDICTION
FILE
DATE
FILE NUMBER
DESCRIPTION OF COLLATERAL
FCX Performance, Inc.
NEC Financial Services, LLC
Ohio
Secretary of
State
04.16.14
OH00175427842
leased equipment-master lease agreement
FCX Performance, Inc.
NEC Financial Services, LLC
Ohio
Secretary of
State
04.16.14
OH00175427953
Progress payment note max. principal of $720,192.98 dtd 4/11/14
R.L. Stone Company, Inc.
Deutsche Bank AG, Acting
by and through New York
Branch
Department of
State New
York
07.28.15
201507285834716 
Accounts per Supplier Financing Agreement dated 7/28/15



6B(1)-5





--------------------------------------------------------------------------------






Schedule 8A
Subsidiaries


 
NAME
JURISDICTION OF INCORPORATION OR ORGANIZATION
 
 
 
*
Air Draulics Engineering Co.
Tennessee
 
A&H Fluid Technologies, Inc.
Alabama
 
AIT Canada, ULC
Nova Scotia
 
AIT Holding Corp.
Alberta
 
AIT International, Inc.
Ohio
 
AIT Receivables LLC
Delaware
 
Applied Australia Holdings Party Ltd.
Australia
 
Applied Canada Holdings, ULC
Nova Scotia
*
Applied Fluid Power Holdings, LLC
Ohio
 
Applied Industrial Technologies -- CA LLC
Delaware
 
Applied Industrial Technologies -- Capital, Inc.
Delaware
 
Applied Industrial Technologies -- Dixie, Inc.
Tennessee
 
Applied Industrial Technologies, LP
Ontario
 
Applied Industrial Technologies Limited
New Zealand
 
Applied Industrial Technologies -- PA LLC
Pennsylvania
 
Applied Industrial Technologies -- PACIFIC LLC
Delaware
 
Applied Industrial Technologies Canada, ULC
Nova Scotia
 
Applied Industrial Technologies Pty Ltd.
Australia
 
Applied Luxembourg, S.a.r.l.
Luxembourg
 
Applied Maintenance Supplies & Solutions, LLC
Ohio
*
Applied Mexico, S.A. de C.V. (97% owned by subsidiaries of Applied Industrial
Technologies, Inc.)
Mexico
 
Applied Mexico Holdings, S.A. de C.V .
Mexico
 
Applied Northern Holdings, ULC
Nova Scotia
 
Applied Nova Scotia Company
Nova Scotia
 
Applied US, L.P.
Delaware
 
Applied US Energy, Inc.
Ohio
 
Applied US Energy-Oklahoma, LLC
Ohio
*
Atlantic Fasteners Co., LLC
Ohio
 
BER International, Inc.
Barbados
*
Baro Controls, Inc..
Texas
*
Baro Process Products, Inc.
Texas
*
Basin Engine & Pump, Inc.
Texas
*
Bay Advanced Technologies, LLC
Ohio
*
Bay Advanced Technologies Singapore Pte. Ltd.
Singapore
 
Bearing Sales & Services Inc.
Washington
 
Bearings, Inc.
Tennessee
 
Bearings Pan American, Inc.
Ohio



Schedule 8A



--------------------------------------------------------------------------------



*
Carolina Fluid Components, LLC
Ohio
*
Corrosion Fluid Products Corp.
Michigan
*
DTS Fluid Power, LLC
Ohio
*
Disenos Construcciones y Fabricaciones Hispanoamericanas S.A.
 Mexico
*
Eads Distribution, LLC
Delaware
*
ESI Acquisition Corporation (d/b/a Engineered Sales, Inc., ESI Power Hydraulics,
and Applied Engineered Systems)
Ohio
*
FCX Performance, Inc.
Ohio
*
Fluid Power Sales, LLC
Ohio
*
FluidTech, LLC
Ohio
*
HUB Industrial Supply, LLC
Ohio
*
Hughes Machinery Company
Missouri
*
HydroAir Hughes, LLC
Ohio
*
HyQuip, LLC
Ohio
*
Olympus Controls Corp.
Oregon
*
Power Systems AHS, LLC
Ohio
*
Pump Energy, Inc.
Delaware
*
Pump Pros, Inc.
Ohio
*
R. L. Stone Company, Inc.
New York
*
Rafael Benitez Carrillo Inc.
Puerto Rico
*
Rodensa Mexico S.A. de C.V.
Mexico
*
S. G. Morris Co. LLC
Ohio
*
Seals Unlimited Holding Co., Inc.
Ontario
*
Seals Unlimited (1976) Incorporated
Ontario
*
Sentinel Fluid Controls, LLC
Ohio
*
Spencer Fluid Power, Inc.
Ohio
*
Txas Oilpatch Services, LLC
Ohio
*
VYCMEX Mexico, S.A. de C.V.
Mexico
 
 
 

     
































8A-2





--------------------------------------------------------------------------------



* Operating companies that do not conduct business under Applied Industrial
Technologies trade name.


























































































8A-3





--------------------------------------------------------------------------------










Schedule 8G
Agreement Restricting Indebtedness
Credit Agreement, dated as of January 31, 2018, among Applied Industrial
Technologies, Inc., the lenders named therein, and KeyBank National Association,
as the administrative agent.
Guaranty of Payment by the Domestic Guarantors and certain other guarantors in
favor of KeyBank National Association
Purchase and Sale Agreement, dated as of August 31, 2018, among AIT Receivables
LLC, Applied Industrial Technologies, Inc., Applied Industrial Technologies - CA
LLC, Applied Industrial Technologies - Dixie, Inc., Applied Industrial
Technologies -- PA LLC
Receivables Financing Agreement, dated as of August 31, 2018, among AIT
Receivables LLC, as the Borrower, the Persons from time to time party hereto as
Lenders and as Group Agents, PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Applied Industrial Technologies, Inc, as Servicer, and PNC CAPITAL
MARKETS LLC, as Structuring Agent.




























Schedule 8G

